 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 1 of 54 PagelD #:1 GH

[If you need additional space for ANY section, please attach an additional sheet and reference that sleet Cc E IVE D
Dec 09 2019 8

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT
United States District Court
Northern District of Illinois

RPE NDA HERZOV
Plaintiff

Vv

Goi Stamaara Bak ee

Defendant

1:19-cv-08051
Judge Andrea R. Wood
Magistrate Judge Susan E. Cox

COMPLAINT

Tmern Vv

KerY wheve |
aacd BA ! Commu Ve tro

Thew (wwe crea

HOAS+IAL Wot ENVOS |

work For GoLO STAY

J Brevsee ‘S oawid AL

WS ye c) F The Gyn
IS Baw-e IV S pawts BY el Ain | A c

ouel

pacer visor sive LAWS

PEA rie ed a Gyeoview & Avusiv € S
CtR ck

, ANS
Sikes |
Super’ $0 prea mer

wise To Ko egueeS
_e
Ae Vv ek LA NEE oS repehte Wes hoo 2)

= m ¥
cg bepavre © haa ne
a ovr -ov™ \

TBrewar Herre ss
Yevrw 1 TMm4ty mid BEETS Pp

ge S i

wa Ff
gwobtiy (I ee See Te
Awa Se% ee ge ® PvE. e Siete

a q FO . 5x I,
Se ewe Ke weeee” SETS gereee So ree
dow < i wew r~0 eSi10w ror Wane ss
aay KATY AxTAC

>) )4. WrRew
OO RL we

vont Liwe Lo ws
Be wy

. 2 A ((
I< Bis : : orice x We> ne.
T 2 UF sn \jpec To. wee e €or
i ayey UW Comber T pol
ja VU
t Pwe

tor fe AEF ICKR wie’ Si
= + 29 oer n
Nae ee ea aEeor ae BM" ye PAy 00 HOMER
oe bel RUS oF tr Tle JPpawnevice
i SS. (LE ENS [es ce mu TS Tat.
HP ymsse we’ Y ee Pee hee |
Pwd Sue Peres’ re

cS = ckornwim™
Se isp = ee
ro bo ow Ve

Lipve Lew AS

a ope ctt t
oe BeSen< FF

(A \~eeVv~ Feer Metvyn™

were, Ua ine = ON Nften ftns_ (1/9 19

[If you need additional space for ANY section, please attach an additional sheet and reference that sectio

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 2 of 54 PagelD #:2
Ha LASS MERT 7 Stress Ful world ExuraomenT

And HoSttacl wortic Evuiromen T
TT Brenda Herpow Wockine, AY GOLA Stanacd BAKO V7
3%O N-Kedzie AVE Chieaqu LOerus G06 32_

113 =523-233 3

TL Brenda Hecrow Have beew Wwereins iby

KM depavimer  Wrer ae RP CONS TA SY
aac, HATeSS Frew Oo) lyl Id Unru 08! 26/19

lsY mange ment, Sapecuisar, Line ends,

Co-workers Awa Homann \JoSdu Me,

mM Rw
—T Brenaw Herren Have. Repeated [2 HUM R
Set L > ¢ DAD
Resourse (1) MIRA EM GLE 2, @ Rovauur )
(3) Aswley Mw Torro, AWS VA -€

WGA MoO 3
Ae Rosen Werreis Weve Repecaed © ae abe
- — \e’
(5 SAMAK Shartae, Eberhart oper |

UU eA
Q Nec ron Hay been Hac Ass oe hy be
eae y pasic YF co-workers A LOJA NES
BK bate

ApdA 2 ooPlba Chveo..

: A Jetc 1 basic
bee |

VX
4 Breade je (tow CS Ad line Lond

, >
by Sugecuvoc Chrystie Ros
Bosp Lege2 Ava NOVA biabed.

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 3 of 54 PagelD #:3
el. Brew au Herygn LS rbbma PR LAW Soit AQAMIST

Gow Standercd Bakery OwverS, MAK emer [y

Homaw Reswrs-e ) Sapecuisa’, Apa Live leads:

Ma tWS 7 AVCiow OF Hav esGmern MOLL ed VV

©] 1Y{ Iq wih Ce-bhbmer f LeTAweo noth doy AvAriog S

Whit? Work ng G6Yv PACK i pa Live SACRE RS Trays
OF Cvosstawy ALeETpwero Staried itive, AT me
DAIRY 4 THAT EAM wot SpAcKi ng Trays ean T

T 4a hina TART RE Have been. doves Tris Jeb

For Se\Ve car | hon tn Ss . Ale JA WUC CO The (WY CA ne

SN 1oCA PUTA L Trew Tord Him ZF Am Mot A

Cyezy GBitcw T Ther Reportsa Him TO Haman

ogo So<

OlI5/1¢ x wes working ob Tre Packing line
When ine Line Jaw fF was Trg Te

Upndem Ine live Pe as ZuSiAbe GCA me

Kk CAZY BReK LT Recoctea Te Hwan Resource,

QlLIT/ IQ L wersr ve Tre P~PaThRobu~ Whew RGA Cope?

Awe Cnestinw (oA Time me GONG To (hee

\ el KR0On™ ris Reommed yo (dum Aw Resour G0

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 4 of 54 PagelD #:4

be123/ 1G Tweens Oy MY Briefe Brow ic Tor 10 mwas
Whew 2D Returw To MY dopartmmenT (SP Lype a
hae Lend Ave Cuneta Qo bat~ ACéevu.ce Me JCF OMe:

Over 2 Miwtues OM MY beat Chrotinw The

WUKEF Uisoe Thow weote me Up L. Reported Te Huma Kor wv

VW [19 2oSA lopez Liwe Lead Awa Chr Stin Ror

Sucker visor Ana LoSiapa CHICO -CO WOrKe
We Had wo wore jw jury de Part mC tT
Evecyowe WAS ON break oy Cleawing dopartinr.
7 Time £ wen TO THe Pat peom. Rosi (Christi ww
Sid THRY L.woat To Tho hares emnw{ Tree 4

a NOS Wire. wet Gad wo

Whaed Wyoi derarmnrnon 4
Wny 1S te HA 6856 cng
hy

woerK Avd Tre
‘S ON break oo

We hey RS (6 by

Cb-Worroy, Starctea Yell (jue, AT me

—

Kepoeted. TO Hemp Rakeieez

“V9 i eo wen T TO Home w KeKou ro “Tt ASK

MYEA ENGLOZ AMET MouinG JU ANETroe

ee CP rT Ret

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 5 of 54 PagelD #:5

TVWYIO} 4. Christy ayy RUA We Supervisor ANd Resp Lope 2.

The
. Nee lead pail me qo Wwe Side GE Treo PACK wg

een
( Mey 1 Awa TOUS MW TART WAS Seow coal

Video to
SOS: MY OFS Thegs Teer ne Tre

e bes aa es
. SaueT Tle TRAY Xe Wat wae Trecetieteo
Mew L piwars ieee Evytie sheers: SRE LOT, (Petes ke

v Wwovla

b. WW cite w 4
+ Attreq SBLA mee by Ope cpycdyey 1 joo EOE AT ee Sy

Bre You keer on Hacest*S Mee
OS Ame h SADVEREE Iurone me we LWent

Maye “hawe eo Trew. DL wes Wid £ Ww ¢

10 |
MMe Resoure awa Requerte To See Vid O,

“7| (| [ I NNe A From

How aw Recouce Sew TT
LUBE OY/ A 003 f 4 g

 

Empire PHY UANBT AShtey AWA Avge Sid
L Cou, NwT Ch awe dopartmerl or my Wwe
SW elute Whd Me. Seoul aL OF mY CO-~werKsr

Chega There Sdepokuio or aspA Cimon \ ,

TWA | 14 Sew Emeric TO MIYRK Human seh Cannes
{& See The Video BF Me TOwey Wy M/ Fe eo

He WhS Going TO wipe me ve Fer Sitting gow WV
Wow we hea WO Wor\c Wh Bor You Fop OV Hernyne wr ?

t Rem TO Homaw Recon ysy

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 6 of 54 PagelD #:6

VAS] 19 TD Ewserea The PE CHUNG - DSpace.
SMU! PH0E TU Steins Whew

MMs ROK Tid me THat
Pry Witey Frow Cont Avy ec

Ve Store Aud Oud WT
WS Wetey

t CHU NOT WCU (le *
+ ShOULA Head Stop AT
SOme Water, F Wid

res “FOr Tae ERMA LOYe Te Srieuic SC

Wey ire’ You SQe BASS ne pra 0

“ht 4 —
Perera \O rnomey, Resour Ss

TY} 4. OB AVvouxy KL Coley wa OVA2DR Huwmerwo

Resoure, SWiA THAY Video WeaS wot AARUY
E\wturm Wee That DT Hed See video WF giter

- ) WCeWe WAT

WHIe] (9 OSAMAW Vhne MAW Ye Wuoerote we
Lp FOC Meth, nq Ny FRECe.

TIG| IS Wott) neq on The PAcN ES LWA
wwe etisbae Chee SO steerer
Sheard 2d rowin s CYeyoi Ant UO FE

Ren Poa tc BAUM Anw Qe gee AN.

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 7 of 54 PagelD #:7
, | a | 4. Under ocroR CAVE Foc cece of
Slee, AW XiTY Attrpe IC ANA deeress/oW

Reto <2 Wool (C 7( 20] 19.

1/20) \S Selves bei, Haress by ALstea fAco O
Tescrmveg, Cra tS AV We Ava Yellinay MV Spaies > A
TL Ceportec da Yo Sem ow Supervisor) 1 Capers

7)6/ 19 TAM eve, Kecess by Phesty pe

\Ne Sueea Visel, Rosa line jepd Awe
PSlewe bb=worker. pO wore Wer To batnw rode

WYreas 1 Rekoy wW 2OoS|1 4h be Cy - wer jose S{ evt<

Tod TO )por®& Sb (SN PAR OO

YYEiLo, yas ArT hme.tTHet &
- saa THAN She tS

The Rosa We I)vs lows

Sowe tu Reeorr Me YO Cry vstvaw [re Supon sor

Wheeaw Cnrstaw SAWS CYUTeH The = preleyg \PeAtr ~

sc 3 Teky
OUR YWACK Vw © broke Aow n2 Awa AX. Kes 5

C045) paso OFX The | ) we (New ae Steck©d TO

\w Bes\ke-t Cress ti y> vW/ Steckea Jot WS

Pox CevSstAnort
AS re Awe Wla Me TH OlPe ee

—_—

Tne Fler Khyirco T

WRG Swoop a Kestere Wow Cai TEES ay tie ce
ee Reco hep Sumtc yu the Brom 4+ Regoriod

THN AM rane ANC. Vo diy a ee

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 8 of 54 PagelD #:8

¥})) | SHU be Kay assS lby Cast; AI
We Sugerviso( Awad Rosa lofez The sive
Lead. bot \n SAN \ ne, Ells NaeCA TO {20} clew PW .

Wey Sirus Then cc Seyer AC

CO -WoykKer
2 ay
M \ dedpytnn a te

Were SlLayos AP WAY PrOK ow Meo

s epoca YO Yonay Kec nse

y
i a TAM bop ne, Naeasc ny Ones tla
Wetica cr’ Awé Poa bi Ade beer Boek.

A Pe ee |
PPTORCK. Me say, rs Ther DLAw port doi rs

ns Joly Peopertcy becanse The Machu 8

rat ; ;
S lpceni<i aS how WwW +L Eroonton To Hom Aw Katy

A112 (19 Soup © Creece AbuxrtT 2 weofe Wee

SoG Thee [bos pare Wey deCARTMm ur \ =
Am X20 OLY owe hainqg HACKSS

SE Pc te. Homnn. Retrccs » ebsie

hr~e ConSk ALY be wng Hay esc In y MARK Oyney T

IX

Teeter OR Cie Lense A So oricsy S

HS) Cy Humew K CSOW RS © LWOAXS \RH VY id eu Pod VW\d

Aware wit TAUC TO RoSlana About Ws

BRHPUlerT
BOT A Chew wor wRee Vidouw.

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 9 of 54 PagelD #:9

 / IY] O ae WAS TotS by WN QNi0 WV epopsst uy

Karnored LANSFey Taw Epnl-e To
WACK AWY Video Lorhere T Am TPWNVolCen

IY OC MY Cb-Worfeys ;Line Lend Aud
Suner usar 6x Aut OF MY Woe Fer For ius ©

With C-OLX Stawdard AER YT .

3 | \s) i. Cogues For Leauv oF ASbAILG
Aue xo Nress.

5]20| 19 Fus A Lopez Line Stavted Yoilieg AT
Me Thew SuatCh G ecbAs e CAW OUT O
MY Hawas., Tooic Her werkey Tetkeey OCF
Rw Spyyod 11 Jn MY FRC! .

L Ne aa Te Hamete (2efoursd.

$2614 Wwondivre OW ee Treys Chaskww Beebe
Vel pine, Were? Stocear Chinshaw Starred TA 4) we

Ne About MA Wore Per Forercs Awd Senmerypty

He SALVA A dort Kuo, AutiKrwag Marg & boo \)

ere
PY Bocéwe Tyne L Bred Hw Te Stow Hecess, nq

Mies = Record Hom Yo Hum AW, uw §
Ox Be

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 10 of 54 PagelD #:10

OW BJA] |G TL Brena Hereow
UWude ¢ doctor AACE 1S OW Lepy-o

OF BSbavee. GWwt 2 ee

ae SE wh HU GVLY2ON Haye Seve aaa

guess “het I wore With Who

\W/\ |
: A. “<IAY Si Aue tyowW

Ha v-e WwW kwes ane

peruSor
Win -CO- wr

Cons: pluie LonaAsSs Awd Ck

(INTHE PORE
DB ewsrar
A bet
(U) yy
& Estee

(© DEVE. A

 

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 11 of 54 PagelD -#:11

Mail - brenda herron - Outlook

Outlook

+ New message
> Favorites

~~ Folders

£4 Inbox
Junk Email 43
& Drafts

& Sent Items

ii Deleted Items 319

(I Archive

Conversation Hist...

nat 55

New folder

- Upgrade to Office
365 with premium
Outlook features

P Search

9 Reply

Page 1 of 1

8 & aA ? BH

4 Delete E] Archive 2 Moveto ~ Categorize vy Ps | xX

Disrespect by co worker

BH

brenda herron ae, : A
Sun 6/16/2019 2:17 PM J ae) ae

a e
Mayra Ennquez ¥

Good Morning Myra

On 06/14/2019 was working on line 3 rosaba went to break | was left on the
line by myself to do the repack it got bussy and the palet tizier ask me to stack
trays. | was stacking them and alejandor start complaining that | was not doing
them right | told | am doing the best that | can then he starting yelling at me and
he call mea loco puta . | then ask him why he call me a crazy bitch we then got
into conformation he then told Mitchell and | then told her how he was yelling at
me and call me out of my name.

Myra | have been subjected to this type of harassment before with Noura the line
lead Myra you could you please look into this matter because the is still daing
the same thing to me on 06/15/2019

Brenda Herron
1-312-256-6849

 

From: brenda herron <bjh3855@hotmail.com>
Sent: Thursday, February 21, 2019 6:14 AM
To: Mayra Enriquez

Subject: Re: My Benfit

Good morning Mayra

| will be in early on Thursday to complete my forms . | want to thank you for
experditng this issue,

Brenda Herron
1-312-256-6849

From: Mayra Enriquez <MEnriquez@gsbaking.com>
Sent: Wednesday, February 20, 2019 10:33 AM

To: brenda herron

Subject: RE: My Benfit

Please stop by to fill the union entry forms. ! will have you union initiation process.

Mayra

From: brenda herron [mailto:bjh3855 @hotmail.cam]
Sent: Tuesday, February 19, 2019 6:40 AM

To: Mayra Enriquez <MEnriquez@gsbaking.cam>
Subject: Re: My Benfit

Good morning Mayra

| want to know if my benefit packager has been aprove for my insurance
Mayra it's been more then 5 months scence | was hired 09/2018 and | have
not had insurance with the company how much longer do | have to wait
because | need my insurance.

Thank You

Brenda Herron
1-312-256-6849 ot

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed:-12/09/19 Page 12 of 54 PagelD #:12

Mail - brenda herron - Outlook Page | of |
H Outlook PP Search 8 & a ? BH
= -+ New message © Reply ~ [i] Delete FE] Archive 29 Moveto Y Categorize v P-- Lb xX
> Favorites Re: Harassement by co worker
SAY balers © Youreplied on Fri 6/21/2019 209 AM A

@

&

brenda herron
Inbox 3 BH tue 6/18/2019 £00 PM BL Oras EF

Mayra Ennquez &

Junk Email 4s

Hello Myra
Drafts ie i i

This incident occurred on 06/15/2019 on line 3 packing between 5:00 pm
Seni eens and 6:00Pm |am not to sure of the time because we were very busy. | was

working with Therdora , Roisaba and Eden when the jam occurred when
that happen the person on the inside of the line switch the bread to the
other line then the person on the outside of the line cross over to the other
side and start working on the bread until the problem is fix . | was working
on the bread when Roisaba start yelling at saying that | need to come back
over to the other side | told her | was working on this side and that she can
clear up the problem then she call mea lazy bitch. Therodora came over to
help with the removal of the jam when Roisaba start yelling at her in Spanish
Therodora then went back over to the other side of the line. Then Rosa
came into the department and Roisaba start yelling to her in Spanish but
Rosa ignore her and went on to clear up the jam. Then Mitchell came into
the department and both myself and Roisaba told her what happen Mitchell
said that she was going to wright both of us up | said to Mitchell that
Roisiaba is the one who is yelling at me and everyone else in the
department and calling me out of my name. Mitchell told me to leave it
alone that why | am contact you Myra.

Deleted Items 319
Archive
Conversation Hist...
nat 55

New folder

Myra | come to work every day that | am on schedule to work to do my job. |
just move to line 3 2 weeks ago the first week that | work in the department
| had no issue with anyone in the department.

When Rosiaba was move back to line 3 the second week that | was working
she started harassing me about certain work position | inform her that | was
working on line 3 for 6 month and | know what is expected nothing has
change and if so then Rosa would let me know, During that week on several
occasion Roisaba has been yelling at me and | told her to leave me alone and
she don't need to yell at me Rosa was right there Rosa said something to her
in Spanish and she stopped .

Myra | should not be subjected to this type of behavior at work all of my
coworkers know that | ama hard working person and | will help with any
problems in our department. | just left line 1 packing

when | was move over there | did not know anyone and never work that line
| learn how to do the work without any complaints or harassment for 3
month so this type of behavior is the same thing | went throw with nour for
3 month before! was move | hope that youcan resolved this matter |
don't like to be harass or call out of my name.

Brenda Herron
1-312-256-6849

From: Mayra Enriquez <MEnriquez@gsbaking.com>
Sent: Monday, June 17, 2019 8:02 AM

To: brenda herron

Subject: RE: Harassement by co worker

Upgrade to Office Can you please tell me the exact date, time, and location this incident happened?
365 with premium Was there anyone one else that might have hear her say this to you? Did you report
Outlook features it to. a supervisor or manager?

im et ate Mayra wv

>

 

 
 

 

 

Case: 1:19-cv-08051 Document #:-1-Filed: 12/09/19-Page 13 of 54 PagelD #:13

Mail - brenda herron - Outlook Page | of 1
f= Outlook P Search 6 & a 7? ws
= + New message © Reply ~ [li] Delete } Archive 5] Moveto ~ @ Categorize v¥ P-- WY xX
> — Favorites Re: Harassement by co worker

brenda herran “
V Folders BH rei 6/21/2019 209 AM ih ore? ae?

=

Gl

%

Free ‘House Flipping’

Mayra Ennquez ¥

 

Inbox 3 , a
Good Morning Myra FortameBuulelers
Junk Email 43 ;
I need let you know that on 06/17/219 | am now being harass by Rosa the
Drafts line lead and Christian the supervisor.Rosa ask me to go on my last brake
around 9:40 Pm prior to talking to Christian the supervisor when | was
leaving the department to go to my last break Christian was standing in the
Sent Items

hallway near the wall with his phone in his hand | did not think anything

about him standing there with his phone so went to clock out it was 9:44

Deleted Items 319 Pr.
BodyTech Elite®': Mac

| went to the restroom my stomp was a little upset sol was in the rest ingredients—for expe

room and was gone a extra 5 minutes when! return to the line Christine The V

came over to me and showed me his phone saying that he had time me and |

was gone 22 minutes .| told him | didn't realized that the time was over my

break but i had to used it he told me don't let it happen again i then said

why are you timing me there are several people in this department that

might go over there brake or lunch why are you target me.

Archive

 

Conversation Hist..,
nat 55

New folder

Myra on 06/20/2019 line 3 packing | went to my department starting

working at 3:pm to my assign position at the end of the line checking trays

for broken plastic and correct dates on the trays.. My next position 5:00 m See Why Guys Can't |
load boxes on covey belt and the ipack machine for 2 hours then at 7:00 pm Carle

the packing line on the outside of the line at 8:15 pm Christian told me to

leave the line and go and do repack because | don't know how to pack,

Myra | started working for Elite Staffing as a temp 06 /2018 on line 3 packing
2nd shift for 3 month before | was hired by the company 09/2018 Gold
Stanard Barkery then. | was moved to 3rd shift in the 3 month that | work
3rd shift | experience several harassment incident with noura the line lead |
reported them to you the first time and over 4 time after for 3 months
including a injury by her and several verbal altercation and nothing was ever
done.| ask you to transfer me to another line but you told me it is by
seniority, | then said that Noura is harming me and harassing me every day
Myra you said that | have to wait until someone leave.

Myra | know what is expected of me working in the packing department and
any area that iam needed but the disrespect by my co worker Alerando
calling me out my name 06/14/2019 the harassment by Rosido 06/15/2019
and calling me out of my name and the line lead Rosa and

Christine 06/17/2019 timing me on my breaks and to remove me form the
line packing 06/20/2019

saying i don't know how to pack,

Myra | don't want to keep worrying about who is going to disrespect or

harass me | come to work to do my job not to be watching my back .

Brenda Herron
1-312-256-6849

 

From: brenda herron <bjh3855@hotmail.com>

Sent: Tuesday, June 18, 2019 12:59 PM
Upgrade to Office To: Mayra Enriquez
365 with premium Subject: Re: Harassement by co worker
Outlook features

Hello Myra

i A ve
This incident occurred on 06/15/2019 on line 3 packing between 5:00 pm [>

 

 
 

 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19-Page 14 of 54 PagelD #:14

   
 
  

 

Mail - brenda herron - Outlook Page | of 1
i Gutlook £ Search 68 & a ? BH
= + New message Reply ~ Ti] Delete Ef Archive £0 Moveto Y @ Categorize ~ Ds LX
> Favorites Harassment nz

po

a

:
es Betdars BH brenda herron % SS A ae TS
er aie A RA " =< ee ‘ ai

Sun f237201 9 Lak AM Switch to Progressive

wa Enrinues & :
More Enriques 3 save $699 on car insi

£4 Inbox 3 Pesoreach
roglessve

& junk Email ot Good Morning Myra

2 Dratts a am still being harness by Rosa the line lead she inform Mitchell that | went

on my last break and stayed 22 mintues .
Myra today was my day to relived all of the workers on line 3 for there

> It 2
pert Heme breaks and lunch today and do the repacks,cleaning,and any were else that |

 

= am needed 06/23/2019. - , 7
li] Deleted !tems 319 Maer 6 Credit Cards You S
= ; | start the first break at 4:00 pm and finish at 5:00 pm including my break. | If You Have Excellem
CI Archive then started the lunch at 5:30 pm complected all of them including my self Nsresarat

by 7:30:pm.

Conversation Hist...

Myra we don't start last break until 9:00 Pm | relived

Tina ,Theodora,Eden,lsabel and myself Rosalba do what she want to do
therefore | don't include her for ant breaks and lunches. Myra | went to the
front at almost 10:00 m where | stopped at the front of the line to get and
some water because the water container is station in the front of the line
and we can't get any water unless we have someone to relive us. | then
proceeded to leave the department to go on my last break . | know that |
should have clock out at the first time clock but | had to go to the bathroom.

nat 55

New folder

 

Been Made
Money Pop

Myra | then went to the bathroom first | was in there not long | then
proceeded to the time clock where | clock out at 10:00

| return at 10:10 m | went back to my department and started to clean and
assist if needed. Myra | clean the department until it was time for me to
leave and go home.

Myra Mitchell the supervisor cane and ask me to come and talk with her at
10:59 Pm and told me that | will be receiving 2 wright up toda y06/23/2019
because | was late for work and | took too long for my last break. | then
Mitchell that the doctor was late and all appointments was push back.

| received one warning today 06/23/2019 about being late for work and was
told by Mitchell i will received one tomorrow 06/247/2019 when | come to

work for being late from my breaks after Osamba review the video ed tapes.
Myra | talked to you on 06/22/219 about the continue harassment that | am
experience with the supervisor and management. | come to work everyday .

Myra | don't bother anybody at all | should not to be subjected to this type
of harassment again.| watch my coworkers take long lunches and breaks and
| don't say noting but time | take and extra minutes | am being reported.
Myra if you have time could you look at the video of all of the ladies on the
line 3. and Rosa the line lead and Rosalba and all of the men that work on
the line 3 for 06/23/2019 and you will see for your self that everybody takes

extra time all of the co workers take extra time for there breaks and
lunches some of them take up to 15 minutes extra . This is what they do go
to there locker put there food in microwave or go to the store then they will
come back then clock in

Myra could you please investigate this matter because it is getting like the
issue that | had with Noura the line lead on 3 when i was working nights and
all of he supervisor when i was working the night shift.l don't need this type
@ — Upgrade to Office of stress again everyday that i come to work i need my job.
365 with premium
Outlook features

oS f « .. v
Brenda Herron [>

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 15 of 54 PagelD #:15

 

Mail - brenda herron - Outlook Page | of |
Outlook 2 Search 8 563 < ? BH
= + New message 5 Reply + [il Delete Ff Archive 2D Moveto ~ @ Categorize vy Pe x
> Favorites. Breaks And lunches
id ’
“Folders BH tenia ona AM Fh, Tap HR at ~

Switch to Progressive

Mayra Ennquez & save $699 on car insi

ne “Eo : Good Morning Myra Progressive
is eral < | wanted to share this information with you regarding my co worker break and
2 Drafts a lunch. If you have time today could you look at the break for line 3 on
- 06/23/2019. unfortunately we had 3 extra coworker from Ist shift stayed
over,.Our break started at 4:00 Pm
& Sent Items

  
  

for Chrystal, Theodora, and Isabel then eden,me and rosiba was next Rosa
leave and stay numerous times of the day. The men also takes long break and

if I j tes
i Deleted Items, 319 lunch, The ladies that stay over from 1st shift also takes long break. Robert Herjavec is ht
= Americans who want
EY Archive Myra the ladies Lunches started at 5:00 pm Myra you will see that all of them a

stayed at least 5 to 15 minutes over | intentionally stay over because each time
that i went to my break and lunch Christian was in my department with his
phone in his hand . | know that i was being timed . Myra this is the type of

Conversation Hist...

     

 

net 55 harassment that i have to put up with at work this is unfair to me not knowing |
what to expect each day that i come to work. .
New folder a
Brenda Herron _ iL
1-312-256-6849 Play this for 1 minute
everyone is addicted
Throne
} — Upgrade to Office
365 with premium
Outlook features
EE ihe ef
fi] a (>

 

 
 

 

Case: 1:19-cv-08051 Document #: fT Filed: 12/09/19 Page 16 of 54 PagelD #:16

Mail - brenda herron - Outlook

Outlook

+ New message

> Favorites

“Folders

bd Inbox 3
Junk Email 43
Drafts df

— Sent Items

fi] Deleted Items 319

El Archive
Conversation Hist...
nat 55

New folder

Upgrade to Office
365 with premium
Outlook features

en

r

p Search 8 883 <a ?

© Reply ~ [i] Delete Eq Archive &I Moveto ~ D Categorize ¥ Ps YS x

Re: Breaks And lunches

brenda herron 5 A
BH Tue 6/25/2019 10-05 PM ‘ =

Mayra Ennquez ¥

 

Good Morning Myra Fartis

| really appreciate your concern with this matter but it was not Mitchell that
time me it was christian who watching me take my first break at 4:00 pm
and my lunch at 5:00 pm on 06/23/2019. | am aware of the time that i need
to punch out for both of my break and lunch and i will make sure that it is
done.

Myra could you please check to see if my time was corrected for 06/16/2019

Page | of |

BH

Free 'House Flipping’

because i had mention it to you and you inform me that my supervisor was BodyTech Elite:R!: Max
responsible Mitchell whom i inform and then then Osomba both of them ingredients—for expe
told me it was taken care of as of 06/24/2019 i am concern because time The Vitamin Shoppe

goes in on 06/25/2019,

Brenda Herron
1-312-256-6849

 

From: Mayra Enriquez <MEnriquez@gsbaking.cam>
Sent: Monday, June 24, 2019 5:45 PM

To: brenda herron

Subject: RE: Breaks And lunches

Hi Brenda,

Thank you for the information, ! will review and address this concern with the
employees you'd mentioned. Pigase remember to make sure you are not part of
the group who is taking extra time for breaks and lunches. As discuss on Friday, all
employees need to punch in and out from breaks and lunches, no exception. Breaks
are 10 minutes. Lunches are 30 minutes.

| do recall you mentioning Michelle had timed your breaks as-well. This was the
same concern | brought to you on Friday when we were looking at your time card.
You were not punching in and out for you breaks and it's very important you do. |
will ask the supervisor to address the breaks and lunches for all employees.

Mayra

From: brenda herron [mailto:8J/H3855@hotmail.com]
Sent: Monday, June 24, 2019 7:24 AM

To: Mayra Enriquez <MEnriquez@gsbaking.com>
Subject: Breaks And lunches

Good Morning Myra

| wanted to share this information with you regarding my co worker break
and lunch. If you have time today could you look at the break for line 3 on
06/23/2019. unfortunately we had 3 extra coworker from 1st shift stayed
over.Our break started at 4:00 Pm

for Chrystal, Theodora, and Isabel then eden,me and rosiba was next Rosa
leave and stay numerous times of the day.The men also takes long break
and lunch. The ladies that stay over from 1st shift also takes long break.

Myra the ladies Lunches started at 5:00 pm Myra you will see that all of

them stayed at least 5 to 15 minutes over | intentionally stay over because

each time that i went to my break and lunch Christian was in my department

with his phone in his hand . | know that i was being timed. Myra this is the

type of harassment that i have to put up with at work this is unfair to me not

knowing what to expect each day that i come to work. a [>

Compact Luxury SUV

t ae ste Poth’ eww rt bree awa Pe romsatwr wWitowaer cre SAA

 

 
 

 

Case: 1:19-cv-08051 Document #:-1 Filed:-12/09/19-Page 17 of 54 PagelD #:17

Mail - brenda herron - Outlook Page | of 1
Gutloak PDP Search 68 8s a 9 BH

2)

= VY &

Gl

=

=

+ New message
Favorites

Folders

Inbox 3
Junk Email ag
Drafts

Sent Items

Deleted Items 319
Archive
Conversation Hist...
nat 55

New folder

Upgrade to Office
365 with premium
Outlook features

mi A

© Reply »~ Ti] Delete Eq Archive EI Moveto’ @ Categorize v¥ P~ | x

Harassment

BH

brenda herron ‘
Thu 7/4/2019 7:12 AM 4

Mayra Ennquez +

Good Morning Myra

! don't want to keep on complaining about my line leader Rosa and my
supervisor Christine but they are still harassing me at work

Myra | come to my department line 3 packing ido what is ask of me from the
time i enter the department until it's time for me to leave, Myra i don't
question what my job responsible are because i have been working on line 3
packing from June 2018 until i was hired to work fore gold standard bakery on
September 2018 when i became a pertinent employee.

Myra | then work on line 3 packing on 3rd shift with Noura through all of the
altercation that encounter with her for 3 month until i was Finley transfer to
line 1 packing where i work fore several month then transfer back to line 3
packing. Myra | sent you and email about Rosa and christian timing me on my
break on 06/24/2019 i then inform you that i went over on my break because
i had problem with my stomph and that every one in the department take long
breaks and lunches so why am i being target.

Myra you then inform me that you will look into it so why today 07/03/2019
my department had no work i was sent on my last break about 9;20pm after
cleaning up the work area. There was still nothing to do so everyone in the
department was waiting for the bread to come. i was in the back of the line
and it was still 10;00 minutes before the bread came i said to Isabelle iam
going to the bathroom she said ok because everyone in the department was
just sitting around in the back and Rosa and christian and some of the the
paletizer was sitting in the front with her and christian.

Myra time i went down the step going to the bathroom Christian yelled my
name | then yelled back to him saying thati am going to the bathroom. Myra i
then went to the bathroom then Isabella came to the door of the washroom
saying that christian want me to come back to the department i told her i was
using it and to let him know i will be back soon as i finish.

Myra when i return i went up to the front where Christine and Rosa where at
christian then said to me that he was inform that i went to the bathroom 5
times today and that it is not acceptable unless i have a doctor statement or
and human resource inform him. Myra i said to him i'ts very hot in our
department andi drank water to cool myself off and why are you harassing me
about this i did not go to the bathroom all of those times and when i didi had
coverage. Then Roseibo starting harassing me Myra someone need to address
this matter as soon as possible i want my job and i should not be subjected to
this type of harassment.

Brenda Herron
1-312-256-6849

 

 
 

 

fi

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 18 of 54 PagelD #:18
Mail - brenda herron - Outlook

Outlook

+ New message

Favorites

Folders

Inbox 3
Junk Email 43
Drafts

Sent Items
Deleted Items 319
Archive
Conversation Hist...

nat 55

New folder

Upgrade to Office
365 with premium
Outlook features

ff <

£ Search

S Reply ~

Safety

BH

§

[J Delete Tf Archive 2) Moveto ~ © Categorize vy - | xX

brenda herron
Tue 7/9/2019 6:51 PM 5 HH 9

Mayra Ennquez *

Good Morning Myra

| came into the office on 07/08/2019 and spoke to Roxanne about switching to
line 3 production because i worked on line 2 production on 07/07/2019
because there was no work on line 2 packing and i was ask to go to line 2
production.Myra | recall in the meeting 07/08/2019 with the vice president
Donald,Safety manger Eberart, Production Manger Osamba, Union rep
Raymond, Payroll specialist Audrey and you Myra on my safety.

Myra is it possible that i be switch to line 3 production 2nd shift from 3:00 pm
to 11:00 pm on my schedule days to work i was told by Roxanne that she will

talk to Osamba about this issue so could you please look into this.

Brenda Herron
1-312-256-6849

 

 

B

Page | of |

sl ? gH

New "Window Replac
Approved

tow Replacement

BodyTech Elite®: Mac
ingredients—for expe

Re Vitamin Shoppe

Compact Luxury SUV

[>

— —ie Rima

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 19 of 54 PagelD #:19
Mail - brenda herron - Outlook Page | of 1

Outlook

ote New message
> Favorites

~~ Folders

a = [Inbox 3
Junk Email

“Drafts

ra

—& Sent Items
I] Deleted Items 319
EI Archive
Conversation Hist...
nat 55

New folder

F Upgrade to Office
365 with premium
Outlook features

= a

Search 3 a ? BH
2 8 ¢

% Reply [i] Delete Ef Archive £1 Moveto ~ <2 Categorize ~ Ps ~ &

Harassment

BH

brenda herron

Thu 7/11/2019 6:5

  

Mayra Ennquez ¥

Good Morning Myra

| have another incident with Rosa the line lead and Christian the supervisor.
Myra i mention to you on several occasion about how i am being target by
Rosa the line lead and christian the supervisor. Myrai came to work on
07/10/2019 line 3 packing department to start work at 3:00 pm once i enter
my department and go to my work station which is assign by seniority for
rotation every 2 hours i make a point of getting extra gloves so that wheni
rotate to another station and there might not be any gloves to fit my handi
have extra in my pocket,

Myra my position at the start of my shift is at the end of the line where i do 2
hours before rotation to the next work station.On 07/10/2019 instead of me
starting at the end of the line Rosa the line lead ask me to start at the boxes
location which is the second rotation position for me. i work there for 1 hour
anda half when chrystalball came over at 4:20 pm and ask me to go to break
when i went to the front to leave Rosa stop me and said take my break and
after that go to human resource.

Myra i went to human resources and Roxanne said that she was giving me an
update on my request to be transfer to another line.

Roxanne advise me that Angle decline my request because i don't have the
experience to be transfer to another department. i then inform her that there
are several new temps in the production department why can't i go over
there .Roxanne then stated even thought i have work in production on several
occasions i still don't have the experience. i then said that i am worried about
my safety and this environment is less stressful for me now because all i think
about if i injury myself again i will be terminated from the company. Roxanne
then said that i need to talk to Osamba so she had me wait in the lobby for him
to get out of the meeting .Myra i look at clock and saw that it was 5:00 pm and
i said to Roxanne i need to go back to my department.

Myra wheni return to my department it was time for me to rotate to my
second position when i put on my work gloves and proceeded over to the
croissant line Rosobio was there and i said to her i am back she went and told
Rosa then Rosa said to

me that Christa's said that i will have to stay on boxes and the end of the line
for the next 6 hours of my shift. | then ask Rosa to call christain he then said
the reason why i am not allowed to come back on the line is because Rosa and
him watch a video of me touching my face then touching the producti then
inform that it was a mistake and if Rosa would had said something to me then
that i always keep gloves in my pocket and i will change them. Christain then
said that i either work the next 6 hours on boxes go to another department or
go home i tald him that i am going to human resource.

Brenda Herron
1-312-256-6849

a

 
 

<

® @ Db

v

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 20 of 54 PagelD #:20
Mail - brenda herron - Outlook Page | of |

Outlook

=e New message

Favorites

Folders

Inbox

Junk Email

Drafts

Sent Items

Deleted Items

Archive

iy

fa
Ww

df

319

Conversation Hist.,

nat

New folder

Upgrade to Office
365 with premium
Outlook features

ms

55

£ Search 8 = = ? 6H

© Reply ~ Ti] Delete Ef Archive £1 Moveto ~ Categorize vy DP YL &

Re: Harassment

BH

brenda herron A
S cc Sei

Fei 7/12/2019 12:49 PM ED

Mayra Ennquez &

Good Afternoon Myra
Osamah has not talked to me about any safety training.

Brenda Herron
1-312-256-6849

From: Mayra Enriquez <MEnriquez@gsbaking.com>
Sent: Thursday, July 11, 2019 10:12 AM

To: brenda herron <BJH3855 @hotmail.com>

Cc: Roxana Diaz <RDiaz@gsbaking.com>

Subject: RE: Harassment

Hi Brenda, | hope this message finds you well. |'m including Roxana to this email in
the event that | go on my medical leave,

I'm follow up with Christian regarding the rotation and what was his logic in
keeping you in the same spot? Sometimes rotation are not possible on the line for
many reasons such as being short of people or even safety concerns. Nonetheless,
you can take your concern to Osamah for immediately attention, but I'm always
happy to speak to you if there's any misunderstanding,

In regards to your request in switching to another department. | had already
communicated this to you in a prior email. | want you to think about safety on all
the work that you. If an any point, you feel something is unsafe report it
immediately to your supervisor, safety manager, or myself. The purpose of the
safety meeting was for you to learn the root cause of the injuries, how to work in
safe matter, and howit could have been prevented by being aware of your
surroundings and making safe chooses. We agreed to provide you with an extended
safety training along with Osamah to bring up your awareness about safe practices
in hope of you sharing that information with other on the line to make safe
chooses,

Has Osamah provided you with any safety training since the meeting with had with
the Safety Manager?

Please advise,

Mayra

From: brenda herron [mailto;8JH3855 @hotmail.com]
Sent: Thursday, July 11, 2019 6:55 AM

To: Mayra Enriquez <MEnriquez@gsbaking.com>
Subject: Harassment

Good Morning Myra

| have another incident with Rosa the line lead and Christian the supervisor.
Myra i mention to you on several occasion about how i am being target by
Rosa the line lead and christian the supervisor, Myra icame to work on
07/10/2019 line 3 packing department to start work at 3:00 pm once i enter
my department and go to my work station which is assign by seniority for
rotation every 2 hours i make a point of getting extra gloves so that wheni
rotate to another station and there might not be any gloves to fit my handi
have extra in my pocket.

Myra my position at the start of my shift is at the end of the line where i do
2 hours before rotation to the next work statian.On 07/10/2019 instead of Vv >

= ote ke ee ab ee a ee ht le et

“t¢ its ee oe ATWATUTLLAT A TOU DIT TALI WA MAINN

 

 
 

 

a

&
wt

As

V

til

ail

=

=

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 21 of 54 PagelD #:21
Mail - brenda herron - Outlook

Outlook PD Search

-+ New message

Favorites Re: Harassment
brenda herron Z
Fovers BH sun7/14/2019.10:36 AM SSE ee:
Roxana Diaz ¥
Inbox 3
Good morning Roxanne
Junk Email 43
| won't to know when you have time could you let me see the video that
Drafts ae Rosa and christian saw showing me touching my face and body without
changing my gloves before touching the product. | was given a written
Bencitame warning on 07/13/2019 at the end of the work shift. | know when i came

into your office 07/11/2019 complain about how Rosa and Christian was
harassing me about not roaring on the line because of me touching the
product after touching my face so i would need to stay on boxes or the end
of the line for 6 hours .

Deleted Items 319

Archive

Roxanne i work with 5 other ladies in my department the only time anyone
change gloves is when we leave the department for breaks ,lunch,and
cleaning . Roxanne i am aware of GMP regurgitation and i am always aware
of it so when Rosa said that her and Christian watch me on video doing this i
was appalled . Everyday i come to work my coworkers can do what ever they
want to do without any complaints but time i do something i am target .

Conversation Hist...
nat 55

New folder

Roxanne if i had done what Rosa and christian said that i had done could
they had ask me to change my gloves i always keep several pair of gloves in
my pocket. and be more aware of what i am doing instead of threatening
me about staying in one position for 6 hours, or go to another department,
or go home i feel that i am working in a hostile work environment because i
am the only one who is being targeted.

Roxanne i want to know if your schedule permits you can you look at the
video of my department line 3 packing on 07/08/2019 tru 07/10/2019 you
will see Rosa the line lead touching the product without any gloves Christian
coming from line 3 production with power on his hands touching the
product without any gloves on Quality control and several employees
picking bread off the floor, cleaning , and touching their face without
changing their gloves so WHY am i always targeted again i am working ina
hostile work environment .

Brenda Herron
1-312-256-6849

From: Roxana Diaz <RDiaz@gsbaking.com>

Sent: Thursday, July 11, 2019 1:32 PM

To: Mayra Enriquez <MEnriquez@gsbaking.com>; brenda herron
<BJH3855 @hotmail.com>

Subject: RE: Harassment

Hello,

Christian's thought process was that he place Brenda in a different rotation to get
her away from the product while he figures out what to do next. Osamah told
Christian to keep her in the regular rotation but that Brenda would get a written
warning for a serious GMP violation. Brenda was able to continue her shift regularly
yesterday.

Brenda did mention that she felt that she was the only one getting in trouble.
Everyone (Christian, Osamah, and |) explained to her that everyone makes mistakes
but she doesn’t hear about jt because we discipline employees privately. Brenda
was bothered that Rosa had brought up the incident to Christian instead of
addressing it directly with Brenda and nicely asking her ta change her gloves. |
explained to Brenda that the GSB procedure is that an employee reports whenever

enmethings ie wrane ta the siinervienr When an emninvee tries to take the matter

Upgrade to Office
365 with premium
Outlook features

ffi is

© Reply ~ [il Delete Ef Archive 21 Moveto ~ © Categorize ~ P L &X

Page 1 of |

  

—

Chiropractors Baffled
Relieves Years of Ba
heatthylifestyleforallorg

   
   

Robert Herjavec is he

Americans who want
The Startup investor

Ad ox ne
This Company Has F
New Way to Protect *

laaffitterquarta com

 

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 22 of 54 PagelD #:22
Mail - brenda herron - Outlook Page | of |

Outlook

+ New message

> Favorites

“~~ Folders

44 Inbox 3
Junk Email 43
2 Drafts 48
—& Sent Items

fil Deleted Items 319

Archive

a

Conversation Hist.
nat 55

New folder

© Upgrade to Office
365 with premium
Outlook features

=o fm #

£ Search 8 $3 ed

) Reply ¥ Delete Ef Archive 2] Moveto ~ <3 Categorize v P~ WS &X

>

BH

Harassment

BH

ren Ver
brenda herron te ty
Sun 7/14/2019 11:04 AM

Roxana Diaz ¥

Good Morning Roxanne

| am still being harass by christian the supervisor on/07/13/2019 at 7:00 pm
work was slow i am working on the boxes my coworker Mary Harris is in front
of me working on the line checking the croissants.Mary started talking to me
when she sat down on the line opposite me so i sat down for 5 seconds i then
got up. Then Christian appeared and start staring at me and i stated back this
lasted for 1 minute then Christine pointed at me to come to the front of the
line. | went to the front of the line and Christine said i saw what you did and i
said what did i do he then said you know what you did i told i don't know what
he is talking about. Christian then said he saw me sitting on the line i then said
everybody is always sitting on the line, tables and you even come into the
department and sit on the table so why are you harassing me he then walked
off.

Brenda Herron
1-312-256-6849

sed eee = ss we eae wr ow roe Sia ian ae

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 23 of 54 PagelD #:23

Mail - brenda herron - Outlook Page 1 of |
Outlook PDP Search 8 go2 cl 9 BH
= + Newmessage 9 Reply » Delete Ef Archive 2) Moveto ~ @ Categorize v D- VY &
> Favorites Harassment

brenda herron

Vv Folders BH an ‘ t 6 © 3
Mon 7/15/2019 b13 AM 28 Best Royal Weddir
Roxana Diaz ¥ Ti
& Inbox 3 : Time
Good Morning Roxana Eile
& Junk Email 49 : ; ; /
| came to work in my department line 3 packing at 2:58 pm i then went to the
Z water container to get some water before i start working because the water

Drafts af ‘ é . £ t
. container is station at the front of the line and in order for me to get some

water i need someone to relive me there fore when i enter the department i

a
pent ltrs always stop and get me some water or when i have a break if i feel a need to

= et some water.

lal Deleted Items 319 g

Archi Roxanna when i approach the water container Christian was there with his arm BodyTech EliteR: Mac

= rang on the container i then said excuse me christian i need to get some water. ingredients—for expe
Christian then said to me that i need to get on the line i then said i start at 3:00 Tha Vitamin shoppe

Conversation Hist... pm i need some water he then said why did i wait to when i came into my

department to get some water because i pass several water location andi
should had got some water there.or stop at the store and brought me some
water.

nat 55

New folder

Roxanna i then ask him Why is he harassing me about some water i am working

ina hot environment andi need some water he then said that i do this every

day and i then said to him i always come in to my department early to get some

water. Roxanna i then got some water and proceeded to relieved the next Compact Luxury SUV
person from first shift.

Roxanna i was the second person in my department to relive someone.
Christian then sat on the table in the front of the line on his phone for the next
10 min until the other coworker came into the department i was looking down
and watching everyone who came in late christian did not say anything to any
of them. Why is he keep on harassing me could you please look into this issue
again i don't feel that i should keep on being harness when i come to work.

Brenda Herron
1-312-256-6849

@ = Upgrade to Office
365 with premium
Outlook features

= ff

+ =e « oa+ . ee ee ee ae ow eee Tet wast wir wer ae AAAI

 
ii

= VY ®. @ BB

Gl

¢

=

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 24 of 54 PagelD #:24
Mail - brenda herron - Outlook Page | of 1

Outlook

fe New message

Favorites

Folders

Inbox 3

ts
ie)

Junk Email

Drafts de

Sent Items

Deleted Items 319

Archive

Conversation Hist...

nat 55

New folder

Upgrade to Office
365 with premium
Outlook features

in ge +i

2 Search 8 §03 cd ° BH

© Reply ~ [i] Delete Ef Archive £1 Moveto Y @ Categorize ~ Po SL &

Re: Harassment

BH

brenda herran 4 A
& «
Jue 7/16/2019 1:29 AM DY sa

Roxana Diaz ¥

Good morning Roxanna

| know that i came in to the office and reported that Rosa and Christian had
accused me of touching my face and touching the product which i did say it
could be possible that it might had happen because Rosa and Christian said
that they watched a video of this innocent and both of them is trying to do
or say anything to get me fired.. They both decided that i could not work the
packing line but i will be punish and do a job for 4 hours and another job for
2 hours is this gold standard policy because i was not inform or any of my co
workers who violated this policy.

Roxanna | know-for a fact that if you don't have access to the video then
someone in human resource do this is serious actuation because i take my
job responsible serious. Rosa and christian did not want me to rotate saying
that i will commentate the product due to their viewing of this video.
Roxanna i feel that i have a right to see what i am accused of even thoughti
was under pressure to admitted the incident without any viewing for that
charged. Roxanna put yourself in my position every day you come to work
their is some sort of harassing by your line lead and supervisor or something
is said abut your work performance,

Roxanna | have several co worker who is concern why i am being targeted
none of them have received any type of harassment that i have you know
why i know this information is because we all talk about certain innocent
that happen thought the day to pass the time they all say-to me Why is Rosa
and Christian is doing this to you. | mention the last incident to them about
with touching my face and then touching the product none of them whoi
spoke to had experience any type of couching .| know for a fact if this is as
serious GMP then we need to have a meeting with all of the employee on
line 1,3, and 5 so that everyone could be abreast of the company policy.
Roxanna i have a family who depend of my income and it hurt me to know
that iam being a tatget andi won't have a job

Brenda Herron
1-312-256-6849

From: Roxana Diaz <RDiaz@gsbaking.com>

Sent: Monday, July 15, 2019 2:53 PM

To: brenda herron <bjh3855@hotmail.com>

Ce: Mayra Enriquez <MEnriquez@gsbaking.com>; Angel Parra
<AParra@gsbaking.com>

Subject: RE: Harassment

Hello Brenda,

| believe the below concern had already been addressed on 7/11/2019, the same
day the incident occurred. Christian, Osamah, myself, and you were all discussing
this matter in front of my desk. Osamah had decided to keep you in your regular
rotation and that a written warning would be given to you as a coaching session on
GMP. You said that you did not realize you had wiped your face, because if you did
you would have changed your gloves. Osamah asked you to be more aware so that
the product does not get affected. As for the video, | do not have access to this.
Regardless, you were witnessed wiping your face and the touching the product so
you were coached to prevent it fram happening again

ee

Vewp aaeetianad thee ert cece batteenel baat Dees baal benoit thle cin te Phe tan

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 25 of 54 PagelD #:25

Mail - brenda herron - Outlook

Outlook £ Search
= + Newmessage 9 Reply Delete [Ef Archive £1 Moveto Y <2 Categorize ~ P-- | &
> Favorites GMP

brenda herron
Tue 7/16/2019 1:37 AM
Roxana Diaz ¥

Folders BH ] ©

£3 Inbox 3
Good Morning Roxanna
S&S Junk Email 4 ;
| was written up for not following GMP by Osamah on 07/12/2019 because
Av ipiahe Rosa the line lead and Christian the supervisor said that i was seen on video
touching my face and touching the product. WHY is Rosa touching the product
es Seni without any gloves on 07/13/2019 at 8:30 pm Rosa was on the line packing
Sy ree croissant without any gloves. 07/14/2019 Rosa on the packing line touching the
: product without any gloves several times 8:20 Pm ,8:40Pm,8:55pm and 9:20pm
fi - Deleted Items = 3119

Question is this GMP Roxanna on 07/15/2019
= Fe Rosa is on line 3 packing at 9:00 pm until 9:15 Pm working without any gloves
ct achive touching and packing product is this GMP but i am being targeted and she is a

: ; line lead who know the company policy..
Conversation Hist...

55

nar Brenda Herron

1-312-256-6849
New folder

Y Upgrade to Office
365 with premium
Qutlook features

GB #

eww ra ee TT ewe tow ar ww

 S ns

Page | of 1

BH

zs cas

      
   
  

ee Se
Illinois: Gov't may pas
your mortgage if you

customertoday org

 

 

YG
a

#4)
Switch to Progressive
save $699 on car inst

Progressive

Simp e Way To Contr

ouremedy.com

 

 

or [Sian

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 26 of 54 PagelD #:26
Mail - brenda herron - Outlook

it Outlook

lll

oh New message

> Favorites

Vv Folders

{Inbox 3
Q junk Email 43
& Drafts 42
B Sent Items

ff! Deleted Items 319
[Archive

Conversation Hist...
nat 55

New folder

ge Upgrade to Office
365 with premium
Outlook features

ao mm #

Lette an Marth andr Lier ane beni leantitawsliA/A ONAL ATV Aw ATV IF nV A TOLAVmRIT TV 7N

£P Search

Harassment

BH

brenda herron
Tue 7/16/2019 2:32 AM
Roxana Diaz ¥

6 6 >

Good Morning Roxanna

| know that you are aware of the constant harassment that i am having with
Rosa the line lead and Christian the supervisor i am so stress out i don't
sleep at night very nervous when coming to work and panic worrying about
what is going to happen the next day when i come to work. Roxanna on
07/15/2019 i came to work in my department line 3 packing at 2:56 pm so
that i won't be harass about drinking any water when i entered i saw
Christian and Simire the manger of the department i was skeptical but i
proceeded to get my water . | then proceeded to my work position which in
rotation is at the end of the line Checking the plastic on the trays, stacking 2
trays for Rosabia , checking the machine when the alarm goes off and doing
the repack of broken plastic bags from the trays. .

Roxanna | start off working with at 3:00 pm Rosabia because we are the last
2 in the rotation Rosiabia in back of me and i am in the front where i
perform the various duties that i mention,| was stacking trays for the first 15
mintues when Rosabia told me that she don't want me to stack the trays. |
then said to here that she know the procedure why is she trying to change it
she said she don't need my help. | then told everyone who wark this position
always work together because it cam get hectic she then insisted that she
would do it herself.

Roxanna at 3:20 pm the machine was jamming i proceeded to clear the jam
and there was several trays had open bags i put them on the table, theni
continue to check the plastic on the trays all of the a Sutton Rosa call out to
me about the trays are not being stacked i look up and Rosabia aw off the
line talking to Rosa. | told Rosa Rosabia said that she don't need my help but
i proceded to stack the trays .

Roxaana 10 minutes latter Rosabia left the line again when i had a jam i ask
her why is she not letting me know what is going because whatever her and
Rosa is talking is not important then doing our job. Rosa came over to help
her buti still had more repack to stack up on the table. | was trying to do
repacks and check the plastic on the trays when Patricia the line lead from
first shift and Laura from first came over to help because both of them
stayed over to help out in our department in 7:00 pm

Rosa then said to me to stop what i was doing and do the repack i said
Patricia and Laura is working on it now and the plastic is more important
that why there are here she then call Christian of course he took Rosa sidei
was then sent on my break.

My next encounter with Rosa was at 8:45 we had just return from line 1
packing department because we had no work for 1 hour . | was working with
Rosabia packing on line 3 and she started to throw croissant at me i then
ask why is she doing this she said that her garbage can is full i then said you
know all you need to do si push the bread down and not toss it at me. i then
move my garbage can down she continue to do soi started to put my bad
croissant on the floor she the call Rosa talking in Spanish Rosa call christian
he then told me to be quiet and brought another garbage can over for
Rosabia,

Roxanna | went on my break at 10:10 pm went to the bathroom and was on
my way back to talk with one of my co workers. Christian saw me and said
why amiin the hallway i need to go back to line 3 packing and clean up i
tald him i was on my beak WHY ami being harness even on my break.

 

 

 

Page | of |

6 &@ da?

© Reply ~ Delete El Archive 21 Moveto ~ <2 Categorize vy Ts VL xX

BodyTech Elite ®: Mai

ingredients—for expe
The irs St

     

Compact Luxury SUV

28 Best Royal Weddir

Tima

T/IFAINIG

 
 

 

Q

YS

2

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 27 of 54 PageID #:27
Mail - brenda herron - Outlook

Outlook

++ New message
Favorites

Folaers

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist..
nat 55
Notes

New folder
Groups

New group

Upgrade to Office
365 with premium
Outlook features

=

£P Search &
© Reply [i] Delete Ef Archive 2] Moveto ~ @& Categorize v Ps VX
Work
brenda herron
& «€
BH Wed 7/17/20191003 AM pK), AS

Mayra Ennquez, Roxana Diaz ¥

Good Morning Myra

lam under doctor care and i will not return back to work until Saturday
07/20/2019

Brenda Herron
1-312-256-6849

othe Ae et kT AUP

 

MT ACTPFOVIAZWW. DIT TAU. FT

Page | of |

aot
5

ii

  
  

[Pics] She Was A Lec
Today She Works 9 1

Finance 101

   

it = = “
Born After 19437 You
Extra $890.07 From”

Seven Figure Publishing

 

<i a

‘ we
Sneakers Too Casua
to This Beautiful Shor

Everlane

 

TAIRIINIG

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 28 of 54 PagelID #:28

Mail - brenda herron - Outlook

Outlook

Ill

oo New message

> Favorites

‘Folders

&§ Inbox 1

S Junk Email

Y Drafts

> Sent Items

lel) Deleted Items 311

El Archive
Conversation Hist,
nat 55

Ci Notes

New folder
“Groups

New group

Upgrade to Office
365 with premium
Outlook features

a f

Waa. -- //-.-4) 2 1 Vie 2 ae le nD Dn ate nen nH ALA SAN AT ATW ALLL ATVI TVA FOIL. DIT TULF

Page | of 1
2 Search gs 7 sl oBH

© Reply ~ [ll Delete Tf Archive ED Moveto ~ <2 Categorize ~ Po YL &

Harassment

   

brenda herron

BH Mon 7/

Mayra Ennquez; Roxana Diaz ¥

5 a >

  

   

O19 7:17 AM

[Pics] She Was A Lec
Today She Works 91

Good Morning Myra Finance 194

   
   

lam now being harness by Alerando Line 3 sacker i was just harness by
Alerando just one month ago 06/17/2019 when he call me a loco puta and you
inform me that you had talk to him about his behavior, Maya the same thing
happen to me on 07/21/2019 line 3 packing. | came to work in my department
line 3 packing 3:00 pm according to our rotation i always start at the end of the

line for the first 2 hours then move to the next position. oe. ,
Born After 1943? Yor

Extra $890.07 Fromm”

Seven Figure Publishing

Myra from 3:00 pm until 3:30 pm i was stacking trays on the convert belt so
when they reach the strackers they can put them on the palette. The two
stackers Johnathan and AK was stacking the palette then Alerando took AK
place i continue stacking the trays when Alerando started yelling at me in
Spanish then he started to toss all of the trays on the table. i then called Rosa
the line lead/Union rep so that she could talk to him, Myraistack the trays of
3 which has it has 4 tabs that i try to make sure that they are in the slot of the
3 trays but same times some of them are no t so the stacker normally put

them in. The Early Signs of C(

1 : Yahoo Saarch
Myra so one of the ladies from first shift Marcella came over to help clear up

the mess that Alerando had did then we got busy again and Alerando started
throwing the trays on the table again then calling to Rosa in Spanish, i told
Rosai am doing the best that ican and their is no reason for him to keep on
doing this he is damage the company product. Rosa then call the supervisor
Simi he talked to Alenardo and then came over to me and showed me how to
put the tabs in the trays. | told him that is what iam doing but Alerando get
angry if i miss one.

 

Myra | was told by Mitchell the supervisor we all need to work together and
this is what i do at all of my rotation on any where iam needed thu out the
company i will go to any department packing or production . Myra | should not
be subjected to this type of harassment we had no work for 1 hour so when
the bread came out. i move to my next rotation which was boxes at 5:00 pm i
was working there in the back for 30:00 minutes and i was getting very hot no
fan or air circulation | then went to the front of the line to get some water as i
pass Alerando he said something to me in Spanish i then said what did you say
then he came up to me in my face at that time i saw Simon the manger and call
out to him about Alerando he said something to Simonin Spanish Simon look
at him and told him to get back to work.

Myra could you please look into this matter it's like everyone is still harassing
me maybe you can move me to line 5 packing or line 1 packing i am so stress
out about this.Myra could you please look at the video before it comes up
missing.

Brenda Herron
1-312-256-6849

IN/RV/INIA

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 29 of 54 PagelD #:29

Mail - brenda herron - Outlook Page | of 1

?

Outlook P Search © & 9? = &

+ New message © Reply ~ [i Delete Ef Archive 21 Moveto ~ <2 Categorize ~ TP WL x

Favorites Harassment

brenda herron Bia oe ae. “
Folders BH jue 8/6/2019 210 AM 2 8 9

Roxana Diaz, Mayra Enriquez ¥
Inbox 1

Good Morning Roxanna
Junk Email . : ote .

| came into your office with Christian the supervisor at 9:45 pm 08/05/02019
Drafts e3 to discuss the harassment that happen to me today on line 3 packing by
e Rosidbo,Rosa, and Christian . | inform you that that at 7:00 pm our line stop
there was no work | went to lunch when i return at 7:35 pm there was still
no work and my coworkers Eden ,Tina,and Theodora was cleaning the
department soi went to help clean. Tina accident drop her broom by the
control panel causing the spiral to stop and set off the alarm Christian came
into the department and ask what happen Tina told him Christina then call
Maintenance they was able to repair it,

Sent Items
Deleted Items 311
Archive

Conversation Hist... Roxanna we still did not have any work about 7:50 pm Rosa and Rosibdo

came back i said to Rosa that there was no bread and could i go to the
bathroom.| went to the bathroom very quick because Rosa or

Christian always complain about me going to the bathroom and the length of
time it takes me to use it which i say to them there is only 2 bathroom on
the first floor and 50 or more female in the company on 2 ND shift it
sometimes be line and soi have to wait it might take 5 miniatures but they
all still complain iT's 80 degrees in our department with the 3 fans everyone
Groups needs water including myself.

nat 55 ?
Notes

New folder

New group Roxanna when i return Rosabia start yelling at me that i was not on the line
helping i told her that no bread was coming and why is she yelling at me she
is not the line lead and rose knew where i was and if help was needed we
work as a team and she was supposed to cover me because she was the
extra person today. | then called Rosa and told her she need to talk to Rosiba
because she has no right to yelled at me then her and Rosa start talking in
Spanish i proceed to the line to help Eden on the assembly line where we
check all of the croissant for errors and toss out the bad ones this was my 3rd
rotation 9:00 pm every 2 hours.

Roxanna when that time came i was to move from counting the the croissant
from 9:00 pm until 11:00pm pre Rosibdo pointed her finger in my face told

me that i will not be working there i need to go to the end of the line and
work with Tina. i told don't point her finger in my face and if Rosa did

not inform me of that she then call Rosa talking in Spanish and then Rosa said
that i should move i went to the end of the line in the front of Tina was in the
back stacking the trays. my job responsibility is ,check dates on plastic,check
codes on plastic and if open put to the side and open up and put in the
basket for repack and if the machine jams clear the jam.

Roxanna the machine started to send several trays down the line with open
plastic over 20 trays when this happen i have to notify Rosa the line lead
when this happen rosa have to correct the problem of repairing the plastic
this happen 3 times in 30 mintius Rosa became very angry at me and call
Christian saying i was not doing my job Christian started yelling at me isaid
why are you yelling at me we have a mess here am iam trying to clean up for
safety reason he then said that i need to stack trays and clear the jams i told
him that is what i am doing and Tina is stacking the trays and i am taken of
the bad trays and all of the bead from the machine. and t we have a lot of
bread on the floor and i'ts not safe .Rosibia was in the back of the line she

eae ae then approach me snatching the broom out of my hands we got into a

Gutlook features conformation i left the line at 9:45pm and came into your office with
Christian.

- ve v
Roxanna i am still being harness by Christian the supervisor ,Rosa the line

 

=f se ee ne rs eet Tete er SRS am IO IAAT

 
Vs @® BD

=}

f

Cl

m7

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 30 of 54 PagelD #:30
Mail - brenda herron - Outlook

Outlook

-+ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New falder
Groups

New group

Upgrade to Office
365 with premium
Outlook features

mi

2 Search &

S Reply “

t

we
ree

Ww Delete Tl Archive 21 Moveto ~ @ Categorize v Mr b

Harassment

BH

brenda herron A
cha Et ARS ie 5 6 3D

Wed 2/7/2019 7:06 AM

Roxana Diaz: Mayra Enriquez ¥

Good Morning Roxanna

| have been subjected to more harassment by Christian the supervisor and
Rosa the line lead. Roxanna on 08/06/2019 at 7:35 pm

you called Rosa and ask her to tell me to come to the human resource. |
came to your office and you said to me that we will be going over Gold
Standard Baking job description /Packaging/packer this meeting lasted more
than a hour i then return to my line 3 packing at 8:45 pm.

Roxanna when i entered the department every thing was a mess in the front
of the line trays of croissant was stacked on the table bread was all over the
floor, | then proceeded to the back of the line where both of the line were
down and the cover belt was packed with bread and the floor was covered
with bread back toward the spiral door there was 20 containers of stacked
bread.

Roxanna you needed to pull this video 08/06/2019 from 7:30 pm until
9:30pm Roxanna ithen ask my coworker Tina what happen she said both
machine broke down and no one could change the Plastic i said to her
Eden, Thedora or Christain could have change it there is no reason for all of
this mess and where is Rosa she said Rosa was at lunch, Roxanna 10 minute
after working on the line trying to help get this unsafe work environment
together .

Christian enter the department thru the production side yelling at everyone
in the department in Spanish and in English saying we need to get this mess
clean up i said that we needed help he told me to stop talking and start
working he then ask where is Rosa in Spanish one of the ladies told him she
is at lunch he then sent one of the stacker to get her.

Roxanna when Rosa came in the department Christian started yelling at her
in Spanish she then proceeded over to help but he told he to change the
Plastic so myself and all of the ladies is trying to get the bead down the line
for packing i was on one of the line sorting bread whee Christian start yelling
at me to go over to the other line that Rosa had repaired the line broke

down again soi went back to the other side. Roxanna we got the
department clean up and back running around 9:30 pm.

Roxanna at 9:50 pm Christian and Rosa both approach me saying that i need
to roll down my sleav a on my shirt and put on the plastic are sleeves | told
Christian why are you harassing me i have been whering my sleeves up on
my shirt for 2 month and no one had said anything about GMP regulation
that when j came to your office. Roxanna at 10:15 pm Rosa start yelling to
at me to change position i told her that i had been changing rotation
position every 2 hours and this is my last position she said i was wrong and i
needed to go to the end of the line i ask Rosa why are you harassing me.

Roxanna i"ts like no matter what i do she got's to complain you needed ta
talk to her i don't feel comfortable in that department so could you place me
somewhere else.

Brenda Herron
1-312-256-6849

few Ne ttt APA ON MIE A TNA ATV IF ew VA FOILVEGRIT TV 7

Page | of |

IN/R/INIG

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 31 of 54 PageID #:31
Mail - brenda herron - Outlook

Outlook

+ New message
> Favorites

Vv Folders

& Inbox

S Junk Email
Drafts

Sent Items

I] Archive
Conversation Hist.
nat

C] Notes

New folder

~~ Groups

New group

@ Upgrade to Office
365 with premium
Outlook features

{i Deleted Items 311

55

YP Search

§ Reply “

Re: Video Meeting

brenda herron
Sun 8/11/2019 10:11 AM
Roxana Diaz

BH

Good morning Roxanna

| know that i had mention to you at the meeting about Rosiba was yelling at
me and pointing her finger in my face prior to snatching the broom out of my
hands on the same day so could you please pull the video of the first incident
which occurred at 7:50 pm or 8:00 pm) onthe same day .Roxanna is it possible
for me to come and View the video during my lunch break because i watch my
mom until my sister come home she told me that she is unable to take off
work.

Brenda Herron
1-312-256-6849

From: Roxana Diaz <RDiaz@gsbaking.com>
Sent: Friday, August 9, 2019 4:05 PM

To: brenda herron <BJH3855@hotmail.com>
Subject: Video Meeting

Hella Brenda,

This email is to confirm that we will review the video containing the broom incident on
August 13, 2019 at 2pm.

Roxana Diaz

HR Generalist

Gold Standard Baking, Inc.
3700S. Kedzie Avenue
Chicago, IL 60632

Direct: (773) 299-1197

Cell: (773) 491-3563

Fax: (773) 299-1276

E-mail: RDiaz@gsbaking.com
www.goldstandardbaking.com

leit the others cant tach

Confidentiality Notice: The information contained in this electronic message is PRIVILEGED and
confidential information intended only for the use of the individual entity or entities named as
recipient or recipients. If the reader is not the intended recipient, be hereby notified that any

 

dissemination, distribution or copy of this communication is strictly prohibited. If you have received
this communication In error, please netify me immediately by electronic mail or by telephone and
permanently delete this message from your computer system Thank you

iw rar =Fa ores ur

Delete Tf Archive 2 Moveto ~ <2 Categorize ¥ p+ xX

rit wes Fl

Page | of 1

~
ii

The Meanings Behind
Kardashian Baby Narr

Mane Clare

30 Ways Princess Dia)
Royal Tradition

Ask

Considering a Nissan
Dhin Baal

TANMOIIAIO

 
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 32 of 54 PagelD #:32

Mail - brenda herron - Outlook

Qo b

S

ti

  

Outlook PDP Search &
-+ New message S Reply » [i] Delete Ef Archive ©) Moveto ~ < Categorize ¥ Ho bX
Favorites Harassment
brenda herron
Folders BH cm anisrseag AM 3. 3, =>
Roxana Diaz: Mayra Ennquez ¥
Inbox i 7
Good Morning Roxanna
Junk Email \ . ; .
| don't want to keep on complaining about being harass but i'ts still going on
: with Rosa on 8/62/2019 | started working at 3:00pm my first position is at the
Drafts : pot
end of the line where the trays come out of the machine i check to make sure
the plastic is not open,make sure dates and code is on plastic and there is 30
Sent Items

croissant is in the package.| then move counter clock wise to the next station
where i check the count of the croissant and remove any damage croissant
and any extra . | then move to the assembly line where i move the croissant
down the line and disregard any bad ones. | then move on the opposite side of
the line doing the same thing and when the next rotation start i end back at the
end of the line stacking the trays.

Deleted Items 311
Archive

Conversation Hist...

Roxanna when i was working at position 2 Rosa said that i was not counting the

nat 35 croissant because the plastic is breaking i then inform her that i was doing my
job and i"ts not me the machine is keeping on breaking down and when we
Notes move to the other machine the same thing is happen Rosa call maintenance to
fix the problem. | then move to the next position 3 on the assembly line Rosa
New folder then came to me and said i am jamming the linei ignored her and continue
doing my work.
Groups d
Roxanna at 7:50pm 08 /f2/2019 Simmons the manger came over to me and
“ said that he needed to talk to mei went with Simmons to the side of the line
New group

he inform me that Rosa stated that i am causing problem on her line because i
can not keep up and want do my job. Roxanna | explain to Simmons that Rosa
don't like and if any thing go wrong she blame me and i then told simmon that
the reason the line is backing up because the plastic is breaking to much and
finally Rosa called maintenance to fix the problem. he then said that he will
observing my work performance i said ok he watch me for 15 mintues no back
up or jams,

Roxanna i have work in several department and i have never experience any
harassment or complaints from any of the line leads at gold standard bakery so
when will this stop. i want my job but i am being stress out and having
anxieties attacks worrying about what is going to happen to me the next day
when i come to work.

Brenda Herron
1-312-256-6849

Upgrade to Office
365 with premium
Outlook features

im

ve 4 ¥ oa ! hy eee

TIAA ATL ATA ALA TV Ta VA TOIL es DIT TV¥e7N

Page | of 1

   
  

Cheap Assisted Livin
Turning Heads. Rese

Yahoo! Search

     
   

Your 1Q Is 132 If You
This History Quiz

Topix Temps

TV millionaire is recre
Americans for a life-c

The Startup Investor

TA/R/IOIG

 
 

Ill

-

a

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 33 of 54 PagelD #:33
Mail - brenda herron - Outlook

Outlook

fe New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist.
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Dutlock features

im

P Search

© Reply ~

Re: Harassment

 

fil Delete fq Archive 20 Moveto ~ @ Categorize vy Ps xX

Page | of 1

® 8 ? Ss BH

   

 

 

BH cbytootgd . Sy ‘= a enrirernelae
Mon 8/12/2019 2:11 PM [Pics] 20 Walmart Ph
Rapane Baan Captured By Security
Good Afternoon Roxanna Pade Gypioad
| am always accused of any problems in my department when there is
several ladies that i work with. | am the only one who is being harness and
tarted. | always work as a team player and no one on my team complain but
Rosa the line lead or Christian the supervisor.

Paase ans 30 US Cities With the
Reputations (Chicagce
ALOT Travel

From: Roxana Diaz <RDiaz@gsbaking.com>

Sent: Sunday, August 11, 2019 11:03 AM

To: brenda herron <BJH3855 @hatmail.com>

Ce: Mayra Enriquez <MEnriquez@gsbaking.com>

Subject: Re: Harassment

Hello Brenda, Get online for $4.99"/
GoDaddy

As we spoke when reviewing your job description, the priority is to help the Sperts

line unjam. I know that you were trying to fulfill your other tasks, but when

Rosa or a supervisor asks you to change tasks, that takes precedence over

the task you were currently working on.

Maintaining the line running is a team effort. Please help the line unjam

whenever you are asked to, no matter what task you are working on. It is

important that the bread continues to be produced so we can get them to

our customers in a timely manner.

Get Outlook for iOS

From: brenda herron <B/H3855 @hotmail.com>

Sent: Sunday, August 11, 2019 10:49:38 AM

To: Roxana Diaz <RDiaz@gsbaking.com>

Cc: Mayra Enriquez <MEnriquez@gsbaking.com>

Subject: Harassment

Good Morning Roxanna

| don't want to keep on complaining about being harass but i'ts still going on

with Rosa on 8/09/2019 | started working at 3:00pm my first position is at

the end of the line where the trays come out of the machine i check to make

sure the plastic is not open,make sure dates and code is on plastic and there

is 30 croissant is in the package, then move counter clock wise to the next

station where i check the count of the croissant and remove any damage

croissant and any extra. | then move to the assembly line where i move the

croissant down the line and disregard any bad ones . | then move on the

opposite side of the line doing the same thing and when the next rotation

start i end back at the end of the line stacking the trays.

Roxanna when i was working at position 2 Rosa said that i was not counting

the croissant because the plastic is breaking i then inform her that i was

doing my job and i"ts not me the machine is keeping on breaking down and

when we move to the other machine the same thing is happen Rosa call

maintenance to fix the problem . | then move to the next position 3 on the

assembly line Rosa then came to me and said ij am jamming the line i

ignored her and continue doing my work.

v >
vee bee ATV a eaten AI AAR AIA TV AG ATVI Fa VA TOURV DIT TVS TN TN/RIIO1IG

 
 

0

a

V8

(a)

@

|

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 34 of 54 PagelD #:34
Mail - brenda herron - Outlook Page 1 of |

Outlook

-+ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts 53
Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder
Groups

New group

Upgrade to Office
365 with premium
Outlook features

i

BP Search > & ? = BH

© Reply » Delete Tl Archive £1 Moveto ~ Categorize ~ D- LX

Re: Harassment

BH

her “A
oo sabeteca AM Saya «hy .
Considering a Nissan
Roxana Diaz ¥ Blue Book
Good Morning Roxanna Keligy Blue Book
| just want to reanimate that i work with 5 other ladies Tina,Chrystle,
Thedora, Eden and Rosiba at position 1 there are 2 person working at the
end of the line, position 2 their are 3 people working , position 3 their are 3
person working and finally position 4 there are 2 people working the line.
position. Roxanna so why is Rosa only addressing Brenda which is my name
Rosa only calls and report me out of 4 other coworkers all of the time.
Roxanna so yes iam being harness and targeted The Meanings Behind
andi have contacted you and several human resource employees about this Kardashian Baby Narr
mater for several months and the only response that i received is that it’s my Marie Claire

faulti am not following company policies and listing to my supervisor or line lead
when i feel that they are at fault for yelling at me and threatening me with my
job.

Roxanna for example on 8/11/2019 i sent you email about Rosa complain thati
was jamming the line to Simon the manger causing him to talk to me about my
job performance and then observing my work for over 15 minutes when all of

the time it was the machine. :
15 of the most incred

reece bus diene

Roxanna | am off today 8/14/219 you can expect me to be in your office on
8/15/219 during my lunch break which is around 6:00 pm no later then 7:00 pm.

Brenda Herron
1-312-256-6849

 

From: Roxana Diaz <RDiaz@gsbaking.com>
Sent: Monday, August 12, 2019 9:58 PM

To: brenda herron <BJH3855@hotmail.com>
Subject: RE: Harassment

Good evening Brenda,

In the previous email, you state that Rosa told you that you are jamming the line
and that “I ignored her and continue doing my work.” There are two key points
fram the talk we had in regards to your job description that we reviewed and | will
restate for you again,

First, what a supervisor asks you to do takes precedence from any task you were
currently working on. This means that what is being asked of you becomes the new
priority, especially in this case because the line needed help in being unjammed.
Second, you chose to ignore your line leader. We spoke and you said that you
understood that you had to follow the orders of your line leader and your
supervisor. If you follow the aforementioned points, | do not foresee incidents like
these continuing to take place. | know you feel like you are being targeted, but Rosa
had to bring this up te Simon because they are important guidelines that all
employees are expected to follow. Please make sure to meet these expectations.

| know you had-asked me to meet you during your lunch break. You can do so any
day this week as long as | am available (on weekdays from lpm-10pm),

Roxana Diaz

HR Generalist

Gold Standard Baking, |nc. v
3700 S. Kedzie Avenue >

a — + a es eee wr wor ore AA OANA

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 35 of 54 PageID #:35
Mail - brenda herron - Outlook Page | of 1

 

a

Vu. 68

&

Outlook P Search 8 5s ? =! BH
+ New message Reply “ Delete Ef] Archive 2] Moveto ~ @ Categorize “ aS. Ay *
Favorites Re: Harassment
brenda herron “
< gat
Folders BH pny e/1s/2019 217 PM 2
Roxana Diaz ¥
Inbox 1
Good Afternoon Roxanna
June Email ; :
sts) | will be in the office on 08/16/2019 at 2:30 pm to review the video of Rosiba
Drafts s putting her hand in my face and snaching the broom out of my hands.
Brenda Herron
Sent Items

1-312-256-6849
Deleted Items 311

 

From: Roxana Diaz <RDiaz@gsbaking.com>
Sent: Wednesday, August 14, 2019 7:45 AM
To: brenda herron <bjh3855 @hotmail.com>
Subject: RE: Harassment

Archive

Conversation Hist...

nat 55 Hello Brenda,
Notes My shift was changed from second to first. | will be warking from Sam-5pm.
New folder Roxana Diaz
HR Generalist
Gold Standard Baking, Inc.
Groups

3700 5. Kedzie Avenue
Chicago, IL 60632

New group Direct: (773) 299-1197

Cell: (773) 491-3563

Fax: (773) 299-1276

E-mail: RDiaz@gsbaking.com

www.goldstandardbaking.com
Vaile the oF t heel
Ltd 2 Lhe others cant tue ™

Confidentiality Notice: The information contained in this electronic message is PRIVILEGED and

 

confidential information intended only for the use of the individual entity or entities named as
reciplent or recipients. If the reader is not the intended recipient, be hereby notified that any
dissemination, distribution or copy of this communication is stnetly prohibited. If you have
received this communication in error, please notify me immediately by electronic mail or by
telephone and permanently delete this message from your computer system, Thank you.

From: brenda herron [mailto:bjh3855 @hotmail.com]
Sent: Wednesday, August 14, 2019 7:25 AM

To: Roxana Diaz <RDiaz@gsbaking.com>

Subject: Re: Harassment

Good Morning Roxanna

| just want to reanimate that i work with 5 other ladies Tina,Chrystle,
Thedora, Eden and Rosiba at position 1 there are 2 person working at the
end of the line, position 2 their are 3 people working , position 3 their are 3
person working and finally position 4 there are 2 people working the line.
position. Roxanna so why is Rosa only addressing Brenda which is my name
Rosa only calls and report me out of 4 other coworkers all of the time.

Roxanna so yes iam being harness and targeted
andi have contacted you and several human resource employees about this

Upgrade to Office mater for several months and the only response that i received is that it's
365 with premium my fault i am not following company policies and listing to my supervisor or
Outlook features line lead when i feel that they are at fault for yelling at me and
threatening me with my job.
fi ps <5
Roxanna for example on 8/11/2019 i sent you email about Rosa [>

etka ob | Ars RP a rrFOVilwy TWIT TNL. INIBIANAND
Mail - brenda herron - Outlook

ii

Le)

A

?

=

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 36 of 54 PagelD #:36

Outlook

++ New message

Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

mG #

2 Search § v5 i

© Reply

Page 1 of |

‘\

4 Delete Tq Archive 2) Moveto ~ &® Categorize vy Ps VY X

Re: Harassment

BH

A
brenda herron 45S lo
Sat 8/17/2019 12:10 PM

Roxana Diaz ¥

Good Morning Roxanna

lcame into your office on 8/16/2109 at 2:15 pm to discuss your finding
about the video that you and Angle watch and i was not able to watch.
Roxanna you said you saw the incident of Rosoiba trying to take the broom
out of my hands wile i was cleaning up and i was pulling back from her taking
the broom and that i should have gave her the broom.

Roxanna first of all that is not all of the incident that occurred with Rosiba
that day 8/9/2019 . | inform you in my email that on 8/9/2019 6:30 pm line
3 packing had no bread on the Spiro for 1 hour during at that time all of the
ladies on line 3 packing Tina ,Therdora,Eden and myself clean the
department Rosa and Rosiba was at lunch.

Roxanna we had no work and the bread was not coming out i said to Rosa
8/8/2019 at 7:50 pm iam going to the bathroom i was gone only 5 minutes
when i entered the department Rosiba started shouting at and putting her
finger in my face saying bread is on the line and Eden need help, i told her
shop yelling at me and to get her finger out of my face you have not right to
be talking to me like and if Eden need help you are the extra person on the
line today doing breaks and lunches so you should had covered me until i got
back instead of harassing me. Rosiba then said something to Rosa in Spanish
Rosa said go to the line i told her i was on my way until Rosiba stop me
yelling at me and putting her finger in my face.

Roxanna the 2nd incident line 3 packing 9:30 pm both of the packing line
kept on breaking down causing all of the trays of bread to be open and both
table over flowing with bread and bread all over the floor. iam in my last
position of roating for that day at the end of the line checking count of the
croissant, dates and codes on plastic, doing repack of all open trays and
keep the area clean .Roxanne this is all that is required of the person
working the end of the line in the front line if we are not busy .i started to
clean up the bread off of the floor because of the company safety reason
Rose then said stop doing that and start on the repack.i then said to rosa
that Eded is working on the repack let me clean up this mess all of a
sudden Rosiba ran from the back of the line trying to snatch the broom out
of my hands .Roxanna i then came to the human resource office to report it
you said that you would look into it.

Roxanna | talked to my union representative Raymond Lansky about the
incident and all of the other incident that i have reported to human recourse
department from June of 2019 until now and he said that i am entitle to
watch any VIDEO that is concerning any type of harassment or hostile work
environment concerning my safety.

Brenda Herron
1-312-256-6849

 

From: Roxana Diaz <RDiaz@gsbaking.cam>

Sent: Thursday, August 15, 2019 4:03 PM

To: brenda herron <bjh3855@hotmail.com>

Subject: RE: Harassment vi)

a

An (OIA

 
 

Mail - brenda herron - Outlook

@

It

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 37 of 54 PagelD #:37
Page 1 of 1

Outlook

-++ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist.
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

£P Search

© Reply » [i] Delete Eq Archive EJ Moveto ~ @ Categorize vy Pe YS &X

Harassment

brenda herron
Sat 2/27/2019'12-42 PM

Roxana Diaz: Mayra Ennquez ¥

   
     

& =
as Dna Se Woah....Stunning Ne
Sedans - Research 2

i ahoo! (i
Good Morning Roxanna Yahoo! Search

| came into the office on 08/15/2019 at 4:40 pm to inform you about Rosiba
pushing trays back on me and saying that i needed to do my job. Roxanna i had
miss one tray that had open plastic which could happen to anyone working
that position because the trays are coming out of the machine every 2

seconds. i told all she had to do was to let me know and i would had taken it ;
off of the line .Roxanna i came to the human Resource office and Myra or you ar

was not there i was told to talk to angle she told me to try to find a supervisor. [Gallery] These Are 7
Dog Breeds

Roxanna the second incident on the same day 08/ 15/2019 at 8:00 pm working Lee
on assembly line with Rosiba line start to jam because boxes was jam . Rosiba

call Rosa saying in Spanish something about me. Rosa came back to the line

saying that i can not keep up with the line i said it not my fault that the boxes

are stuck you need to talk to them and let me do my job. Rosa then call Ron the

manger saying that iam no keeping up with the line causing it to jam.

Roxanna Ron came to line 3 packing ask Rosa what is the problem she told him
that iam not doing my job i told Ron the 2 person that work the assembly line
for the croissant have 3 line a piece to watch and help if needed. Rosiba is not
doing her job and the boxes are are jamming.Ron watch me and said that i
needed to move the croissant a little more and not hold them i told the only
reason that we hold the croissant is when the boxes jam or plastic break we
turn line down and hold them in place so that they won't bunch up Ron then
left.

The Early Signs of C¢

Yahoo Saarch

 

Brenda Herron
1-312-256-6849

(>

’ ‘ar ot Aba NN AT ATA ATAFOFOULNT A TWOULAADIT TU. TAO IINAN

 
Mail - brenda herron - Outlook

ci

&

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 38 of 54 PagelD #:38
Page 1 of |

Outlook

-h New message

Favorites

Folders

Inbox

Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

Be

P Search

© Reply

TW Delete Tf Archive EO Moveto ~ <3 Categorize

Harassment/Hostile work environment

BH

brenda herron
Sat 8/17/2019 119 PM
Roxana Diaz; Mayra Enriquez ¥

Good Morning Roxanna

| don't understand why every day that i go to work in my department iam
always targeted i work with 5 other ladies in my department. Roxanna i
understand that Rosa is my line lead and i am to listen to her which i always do
except when she yelling at me which i have mention to you on several
occasion i am the only that she yell at and you told me that you have talk to her
but it is getting worse.

Roxanna on 08/16/2019 at 9:50 pm we had no bread so all of the ladies
tina,eden,Rosiba ,Ester,and my self was cleaning up the department . i was on
the outside of the line sweeping Rosa then told me to go to the other side and
clean because she was using the hose to blow the bread crumbs to the
opposite side. Roxanna Tina and Eden was already there sweeping soi went to
the opposite in the back sweeping up and dumping the yellow tubs in the
garbage can all of asunned Rosa took the garbage can from me and said that is
not what she told me to do. | then said to her you said go to the other said and
clean she started yelling at mean took off her walking talkie and shoved at me

Roxanna she then said doi wand to be the line lead i told he no that her job
and that she did not specify what area she wanted me to clean . Roxanna
when the line is down and all of the ladies start cleaning everyone take
different section of the department to clean. Rosa then call Ron the manger.
Roxanna iam tried of be threading and harness so could you please help me i
know you said in several meeting that you have talked to all of the individual
and couch them but i;ts getting worse.

Brenda Herron
1-312-256-6849

 

an ininAnAI

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 39 of 54 PagelID #:39

Mail - brenda herron - Outlook

i]

9

ig

Outlook

-++ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folcler

Groups

New group

Upgrade to Office
365 with premium
Outlook features

x

 

P Search S)

9 Reply

v Delete A Archive ©) Moveto “ <2 Categorize ~ “P-- ales OE

Leave of Absences

BH

brenda herron

&
Sun 8/18/3019 9:41 PM 53 SD =e

Roxana Diaz; Mayra Enriquez ¥

Good Morn Roxanna

| would like to know what are the procedures for taking a medical leave of
absence what are the requirement and the length of time that i can be gone.

Brenda Herron
1-312-256-6849

ste eee

Page | of 1

——A a 1

  
  

Better Than Solar Pa
‘Prepper' Creates Sta

Cool New Tech

   
   

[Pics] She Was A Lec
Today She Works 9 1

Finance 104

 

The Unusual Link Be
Diabetes (Watch)

diabotes-rolief.ciub

adie aR IAA AI

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 40 of 54 PagelD #:40

Mail - brenda herron - Outlook

see

tl

Outlook

+ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

2 Search

9 Reply »

Re: Leave of Absences

BH

brenda herron
Tue 8/20/2019 12:04 AM
Roxana Diaz ¥

Good Morning Roxanna
\ really appreciate the information but i will not know the type of leave i will

be asking for until i go to my doctor appointment on 08/27/2201. | will come
in to the human resource office with the information.

Brenda Herron
1-312-256-6849

 

From: Roxana Diaz <RDiaz@gsbaking.com>
Sent: Monday, August 19, 2019 12:01 PM

To: brenda herron <BJH3855 @hotmail.com>

Ce: Mayra Enriquez <MEnriquez@gsbaking.com>
Subject: RE: Leave of Absences

Hello Brenda,

There are two kinds of unpaid leaves we provide. Both leaves require you to call off
every day that you will be unable to come to work so that you remain in
compliance with the attendance policy. You also have the optian of using any
available personal days or vacation time you may have.

You currently would be in consideration far Leave of Absence (LOA). What | will
need from you at this moment is documentation from your doctor indicating when
you will begin your medical leave from work. Then, | would need to request
updated notes from you to see when you would be able to return to work.

The second type of leave is called FMLA. You qualify far this type of leave on
September 23, 2019 (your ane year anniversary with the company). If you are stil]
unwell at that time, you will need to request FMLA paperwork from me to provide
to you, | can cover more details when we get to this point in time.

Roxana Diaz

HR Generalist

Gold Standard Baking, Inc.
3700 S, Kedzie Avenue
Chicago, IL 60632

Direct: (773) 299-1197

Cell: (773) 491-3563

Fax: (773) 299-1276

E-mail: RDiaz@gsbaxing.com
www.goldstandardbaking.com

Confidentiality Notice: The information contained in this electronic message is PRIVILEGED and
confidential information intended only for the use of the individual entity or entities named as

 

recipient or reciplents, If the reader is net the intended recipient, be hereby notified that any
dissemination, distribution er copy of this communication is strictly prohibited, If you have
received this communication in error, please notify me immediately by electronic mail or by

telephone and permanently delete this message from your computer system. Thank you,

From: brenda herron [mailto:BJH3855 @hotmail.com]
Sent: Sunday, August 18, 2019 9:42 PM

To: Roxana Diaz <RDiaz@gsbaking.com>

Cc: Mayra Enriquez <MEnriquez@gsbaking.com>
Subject: Leave of Absences

Good Morn Roxanna

etfs Aw rt ko!

§

Ti] Delete i Archive £9 Moveto ~ @ Categorize xv Po YL xX

ATATUVT.W.VW A FOUL NIT TV. FY

Page 1 of 1

   

\ OEE RAY 1
30 Wedding Photos 1
Wrong

Auto Overload

   
    

Sneakers Too Casua
to This Beautiful Shor

 

   
  

The Genius Trick Eve
Shopper Should Kno.
Wikibuy

IN/R/IN1G
 

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 41 of 54 PageID #:41

Mail - brenda herron - Outlook

io

?

YS

f

Outlook

++ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

Mm

View wT ITLL

Search

5 Reply

S

fi] Delete ff Archive 20 Moveto ~ ® Categorize v TD ~~ &

Re: Harassment/Hostile work environment

 

 

  

 

brenda herron : a“
é @ a ee

BH Tue 8/20/2019 12.14 AM 9 9 ?

Roxana Diaz ¥

Good Morning Roxanna

| myself was caught off guard when Rosa approach me and for my coworkers

they was cleaning on the other side of the machine and when they herd the

confutation Tina and Eden look at us. Roxanna i gave you the times and day

of the occurrence so that you can look at the VIDEO.

Brenda Herron

1-312-256-6849

From: Roxana Diaz <RDiaz@gsbaking.com>

Sent; Monday, August 19, 2019 10:26 AM

To: brenda herron <BJH3855@hotmail.com>

Subject: RE: Harassment/Hostile work environment

Hello Brenda,

Is there one or more employees who you think might have seen the below occur so.

| can interview them?

Roxana Diaz

HR Generalist

Gold Standard Baking, Inc.

3700S. Kedzie Avenue

Chicago, IL 60632

Direct: (773) 299-1197

Cell: (773) 491-3563

Fax: (773) 299-1276

E-mail: RDiaz@gsbaking.com

wwwgoldstandardbaking.com

oO bd COAL tere

Confidentiality Notice: The information contained in this electronic massage is PRIVILEGED and

confidential information intended only for the use of the individual entity or entities named as

recipient or recipients. If the reader is not the intended recipient, be hereby notified that any

dissemination, distribuben or copy of this communieation is strictly prohibited. If you have

received this communication in error, please notify me immediately by electronic mail or by

telephone and permanently delete this message from your computer system Thank you.

From: brenda herron [mailto:BJH3855@hotmail.com]

Sent: Saturday, August 17, 2019 1:20 PM

To: Roxana Diaz <RDiaz@gsbaking.cam>

Ce: Mayra Enriquez <MEnriquez@gsbaking.com>

Subject: Harassment/Hostile work environment

Good Morning Roxanna

| don't understand why every day that i go to work in my department i am

always targeted i work with 5 other ladies in my department. Roxanna i

understand that Rosa is my line lead and i am to listen to her which i always

do except when she yelling at me which i have mention to you on several

occasion i am the only that she yell at and you told me that you have talk to

her but itis getting worse.

Roxanna on 08/16/2019 at 9:50 pm we had no bread so all of the ladies

tina,eden,Rosiba ,Ester,and my self was cleaning up the department . i was

on the outside of the line sweeping Rosa then told me to go to the other hus

side and clean because she was using the hose to blow the bread crumbs to i

~ nee fee De ete AI A ANAL ATV AL. ATI Fo VA FTOILV DIT TV 7M

 

Page | of |

TN/R/INIG
Miall- brenga,harrpn _Pyseeh Document #: 1 Filed: 12/09/19 Page 42 of 54 PagelD #:438¢ | of!

6

https://outlook live.com/mail/sentitems/id/AOQMkADAWATY3ZmYAZS1hYmRILTYxZD..

Outlook

—+ New mess

a
wy
1

Favorites

Folders

Inbox 1

dunk Email

Drafts

Sent Items

Deleted Items 311

Archive

Conversation Hist

hat 55

Notes

New folder

 

BP Search © ih ry a
% Reply ~ [BJ Delete ff Archive 22 Moveto ~ 2 Categorize ~ Ts SX
Re: Harassment

BH arenas ts SAM S S& — ot ‘h

Considering a Nissan

Blue Boar
Good Morning Roxanna Kaley Bl ok

Roxana Diaz &

| was inform by my union representative Raymond Lansky that jam entitle
to watch any VIDEO that i have requested involving any incident concerning
me. Roxanna i have sent you and Myra several dates and times of all of the
incident of me been yelled at shove and called out of my name and harness.

Teen Escorted Out Of
Unexpectedly

Brenda Herron
1-312-256-6849

From: Roxana Diaz <RDiaz@gsbaking.com>
Sent: Thursday, August 15, 2019 4:03 PM
To: brenda herron <bjh3855@hotmail.com>
Subject: RE: Harassment

Good afterncon Brenda

As | mentioned before, | will not be able to show you the video. | will be available

Waitress Is The Only ¢
tomorrow to discuss my findings. Curctamar Than Unt:
Roxana Diaz

HR Generalist

Gald Standard Baking, Inc.

3700 5. Kedzie Avenue

Chicago, ! 60632

Direct: (773) 299-1197

Cell: (773) 491-3563

Fax: (773) 299-1 ene

E-mail: 5

 

Wi Winwoldst:

ra ais Lihue Ae

essage is PRIVILEGED and

 

Confidentiality Notice: The information contained in this elect

 

 

confidential information intended only for the use of the indiv entity or entities named as

recipient or recipients. If the reader is not the intended recipient, be hereby notified that any

 
  

dissemination, distribution or copy of this communication 5 stnethy prohibited If you have
recewwed this communication yn error, please notify me immediately by electronic mail or by

telephone and permanently delete this message from your computer system. Thank you

From: brenda herran [mailte:bjh3a55@hotmail.cam)
Sent: Toursday, August 15, 2019 2:18 PM

To: Roxana Diaz <RDjaz@gsbaking.com>

Subject: Re: Harassment

Good Afternoon Roxanna

| will be in the office on 08/16/2019 at 2:30 pm to review the video of Rosiba
putting her hand in my face and snaching the broom out of my hands.

Brenda Herron
1-312-256-6849

 

From: Roxana Diaz <&Diaz@gsna cor
Sent: Wednesday, dacs 14, 2019 7:45 AM
To: brenda herron <bih38 ria

 

  

10/8/2019

 
lll

XY 8

Vv

{il

o

httne://anitlaak live cam/mail/cantitamc/id/ANML AD Aw ATV27 mV A FOILVNDIT TVA TT

Case; 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 43 of 54 PagelD #:43
Mail - brenda herron - Outlook

Outlook

+ New message
Favorites

Folders

Inbox 1
Junk Email

Drafts

Sent Items

Deleted Items 311
Archive
Conversation Hist...
nat 55
Notes

New folder

Groups

New group

Upgrade to Office
365 with premium
Outlook features

fm

PP Search s
Reply ~ [i] Delete FE} Archive 2] Moveto ~ @ Categorize ~ De bX
Harassment

BH brenda herron S.

Tue 3/20/2019 1.32 AM

Roxana Diaz, Mayra Ennquez ¥

Good Morning Roxanna

|came up stairs to get my glasses at 5:10 pm when i seen you still i your office.
linform you that Christian said that i was not keeping up with the count of the
croissant on the line because several trays came down the line missing pieces. |
inform him that i was just put in that position by Patricia AKA Romanna
Hermandez the plastic break causing trays to go through without me having a
chance to catch them. Roxanna when this happen the ladies at the end put
them to the side and open them up for repack,

Roxanna Christian said he is going to give me a write up because he had
complaints about my performance . i then told him that i started to work at
3:00 pm working at the end of the line when i was told to move to the count at
3:30pm and the plastic kept on breaking i did my best to catch them he said
that is no excuse i need to keep up.

Roxanna i had been working on the line for almost 2 hours i ask Rosa at 7:30
pm can i go to the bathroom she said noi then waited 1 hour more ask Rosa
again and told thati really got to go she still said no ask Christian he told me
no wait i said i been waiting 2 hours ready and i am about pee on myself. | then
said why are you"all harassing me i then left the line to use the bathroom.

Roxanna when i came back to the line working Christian was helping the
stackers on the palette all of a sudden Christing starting taunting me saying
that i always say that i have seniority but i don't know my job .i ask him why are
you harassing me he said that i am not putting the tabs in the boxes j told him
that i am doing the best that i can and my seniority has thing to do with my
job,

Roxaan could you please move e me to another department i am tried of all
this harassment/targeted/hostile work environment.

Brenda Herron
1-312-256-6849

Page | of |

Secure Your Yard Wit
Motion Sensor Secur|

er Danget

Considering a Nissan
Blue Book

Haltsy Fue

<

The Meanings Behind
Vardarkian Dahir Klar

[>

TA/RINNAD
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 44 of 54 PagelD #:44

GOLD STANDARD

3700 S. Kedzie Ave., Chicago, IL 60632 / (773) 523-2333 / (773) 523-7381 - fax / www.gsbaking.com

 

Harassment Policy
Statement of Policy

It is Gold Standard Baking’s policy to prohibit sexual harassment as well as any form of harassment because of
race, color, religion, national origin, age, disability, sexual orientation or any other basis prohibited by law. Such
harassment interferes with another’s dignity and privacy; and if found, Gold Standard will take appropriate action,
which may include discipline or discharge. Listed below are the definition of sexual harassment, examples of
what conduct constitutes such harassment, actions that employees must take should an employee believe, in good
faith, that harassment of a sexual nature has occurred, the investigation procedures to be followed by Gold
Standard Baking, and Gold Standard Baking’s no-retaliation policy for good-faith claims made by employees.
This policy applies without exception to all employees and third parties working on Gold Standard Baking
premises or with temporary hires retained pursuant to contract or other employment agreements.

Definition of Sexual Harassment

Gold Standard Baking’s prohibition of sexual and other forms of harassment includes not only conduct which has
been defined as unlawful by the courts but also includes any behavior that is reasonably likely to create a hostile,
intimidating or offensive work environment for others. Sexual harassment includes unwelcome sexual advances,
requests for sexual favors and other verbal or physical behavior of a sexual nature when (1) submitting to that
conduct is explicitly or implicitly a term or condition of employment; (2) submitting or refusing to submit to that
conduct is used as a basis for any decision affecting an individual’s employment or status; or (3) that conduct has

the purpose or effect of creating an intimidating, hostile or offensive working environment.

Examples of conduct prohibited by the policy are: engaging in sexual favoritism or retaliation based on the
granting or refusal of sexual favors, displaying “pin-up” calendars or sexual demeaning pictures, telling
inappropriate jokes, making sexually offensive or suggestive remarks, engaging in sexual teasing, including

comments about sexual orientation, subjecting another employee to pressure for dates and engaging in unwelcome
touching.

Sexually harassing conduct violates the policy both where the perpetrator and the victim are of different genders
and where they are the same gender.

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 45 of 54 PagelD #:45

Health Plan Accredited by

Al A AAAHC

ACCREDITATION ASSOCIATION
UNION HEALTH SERVICE (312) 423-4200 * www.unionhealth.org for AMBULATORY HEALTH CARE, INC,

 

07/16/19
BRENDA HERRON

3855 W MAYPOLE 2ND FL
CHICAGO IL 60624

To Whom It May Concern:

BRENDA HERRON has been under the care of UNION HEALTH SERVICE, INC., and is physically able
to return to work as of 07/21/19 with no restrictions.

Sincerely yours,

ON oe |

Dr. Suphangul, M /sw
Attending Physician

 

1634 WEST POLK STREET (POLK) 2800 WEST 87" STREET (87™) 3535 EAST NEW YORK STREET (AURORA) AN EQUAL
ADMINISTRATIVE OFFICE CHICAGO, IL 60612 CHICAGO, IL 60652 .

SUITE 210 * AURORA, IL 60504 OPPORTUNITY
4701 NORTH CUMBERLAND (NWC) 610 SOUTH MAPLE AVENUE (OPC) 1325 HOWARD STREET (EVANSTON) | EMPLOSER
SUITE 21-26 * NORRIDGE, IL 60706 SUITE 2300 * OAK PARK, IL 60304 2ND FLOOR © EVANSTON, IL 60202 |

eGo ce

 
Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 46 of 54 PagelD #:46

Health Plan Accredited by

Ae A AAAHC

ACCREDITATION ASSOCIATION
UNION HEALTH SERVICE (312) 423-4200 * www.unionhealth.org for AMBULATORY HEALTH CARE, INC.

 

08/27/19
BRENDA HERRON

3855 W MAYPOLE 2ND FL
CHICAGO IL 60624

To Whom It May Concern:

BRENDA HERRON has been under the care of UNION HEALTH SERVICE, INC., and is physically able
to return to work as of 09/18/19 with no restrictions.

Sincerely yours,

 

Attending Physician

 

1634 WEST POLK STREET (POLK) 2800 WEST 87™ STREET (87™) 3535 EAST NEW YORK STREET (AURORA) AN EQUAL
ADMINISTRATIVE OFFICE CHICAGO, IL 60612 f *

CHICAGO, IL 60652 SUITE 210 * AURORA, IL 60504 OPPORTUNITY
4701 NORTH CUMBERLAND (NWC) 610 SOUTH MAPLE AVENUE (OPC) 1325 HOWARD STREET (EVANSTON) | EMPLOVER
SUITE 21-26 * NORRIDGE, IL 60706 SUITE 2300 * OAK PARK, IL 60304 2ND FLOOR * EVANSTON, IL 60202

Sees
SUITE 21-26 © NORRIDGE, IL 60706 SUITE 2300 © OAK PARK, IL 60304 2ND FLOOR ® EVANSTON, IL 60202

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 47 of 54 PagelD #:47

,

Health Plan Accredited by

¥ cm & AAAHC

UNION HEALTH SERVICE (312) 423-4200 © www.unionhealth.org apoE oer AEM Gseeht

for AMBULATORY HEALTH CARE, INC.

09/17/19
BRENDA HERRON

3855 W MAYPOLE 2ND FL
CHICAGO IL 60624

To Whom It May Concern:

BRENDA HERRON has been under the care of UNION HEALTH SERVICE, INC., and is physically able
to return to work as of 10/02/19 with no restrictions.

Sincerely yours,

 

Jeffrey Goldstein,MD
Attending Physician

 

1634 WEST POLK STREET (POLK) 2800 WEST 87™ STREET (87) 3535 EAST NEW YORK STREET (AURORA) AN EQUAL
ADMINISTRATIVE OFFICE CHICAGO, IL 60612 :

CHICAGO, IL 60652 SUITE 210 * AURORA, IL 60504 | OPPORTUNITY
4701 NORTH CUMBERLAND (NWC) 610 SOUTH MAPLE AVENUE (OPC) 1325 HOWARD STREET (EVANSTON) | EMPLOYER

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 48 of 54 PagelD #:48

kt Ld

UNION HEALTH SERVICE

Health Plan Accredited by

A AAAHC

ACCREDITATION ASSOCIATION

(312) 423-4200 * www.unionhealth.org -. for AMBULATORY HEALTH CARE, INC.

 

10/24/19

BRENDA HERRON

3855 W MAYPOLE 2ND FL

CHICAGO IL 60624

To Whom It May Concern:

BRENDA HERRON has been under the care of UNION HEALTH SERVICE, INC., and is physically able
to return to work as of JANUARY 2nd, 2020 with no restrictions.
The pt was placed on FMLA effective today.

incerely yours,

 

Pawel S. Dudek, MD
Attending Physician

 

1634 WEST POLK STREET (POLK)
ADMINISTRATIVE OFFICE CHICAGO, IL 60612

4701 NORTH CUMBERLAND (NWC)
SUITE 21-26 © NORRIDGE, IL 60706

2800 WEST 87™ STREET (87)
CHICAGO, IL 60652

610 SOUTH MAPLE AVENUE (OPC)
SUITE 2300 * OAK PARK, IL 60304

3535 EAST NEW YORK STREET (AURORA) |

SUITE'210 ®:AURORA, IL 60504 AN ERUAL

OPPORTUNITY

1325 HOWARD STREET (EVANSTON) | EMPLOYER
2ND FLOOR * EVANSTON, IL 60202 | + GBs

 
 

Case: 1:19-cv-08051 Document #; 1 Filed: 12/09/19 Page 49 of 54 PagelD #:49
Union Health Service, Inc. gs ev\\

 

 

= = = SS
Patient Education for BRENDA HERRON
=
Prescription #: 6438621 Dispense Date: 10/24/2019
Product: FLUOXETINE HCL 20 MG CAPSULE Pharmacist: Minesh Kamani

Directions For Use; TAKE ONE CAPSULE BY MOUTH DAILY

 

FLUOXETINE HCL 20 MG CAPSULE

 

 

USES:

Fluoxetine is used to treat depression, panic attacks, obsessive compulsive disorder, a certain eating disorder (bulimia), and a severe form of premenstrual syndrome (premenstrual
dysphoric disorder). This medication may improve your mood, sleep, appetite, and energy level and may help restore your Interest in daily living. It may decrease fear, anxiety,
unwanted thoughts, and the number of panic attacks. It may also reduce the urge to perform repeated tasks (compulsions such as hand-washing, counting, and checking) that interfe
with daily living. Fluoxetine may lessen premenstrual symptoms such as irritability, increased appetite, and depression. It may decrease binging and purging behaviors in bulimia.
HOW TO USE:

Read the Medication Guide provided by your pharmacist before you start using fluoxetine and each time you get a refill. If you have any questions, ask your doctor or pharmacist. Tab
this medication by mouth as directed by your doctor, usually once daily in the morning. If you are taking this medication twice a day, your doctor may direct you to take It in the
morning and at noon. If you are taking fluoxetine for premenstrual problems, your doctor may direct you to take it every day of the month or just for the 2 weeks before your period
through the first full day of your period. To help you remember, mark your calendar. If you are using the liquid form of this medication, measure the dose carefully using a special
measuring device/spoon. Do not use a household spoon because you may not get the correct dose. The dosage is based on your medical condition and response to treatment. To
reduce your risk of side effects, your doctor may direct you to start this medication at a low dose and gradually increase your dose. Follow your doctor's instructions carefully. Take th
medication regularly to get the most benefit from it. To help you remember, take it at the same time each day. It is important to continue taking this medication as prescribed even if
you feel well, Do not stop taking this medication without first consulting your doctor. Some conditions may become worse when the drug Is abruptly stopped, Your dose may need to

be gradually decreased. You should see some improvement in 1 to 2 weeks. It may take 4 to 5 weeks before you feel the full benefit. Tell your doctor if your condition does not
Improve or if it worsens.

SIDE EFFECTS:

See also Warning section. Nausea, drowsiness, dizziness, anxiety, trouble sleeping, loss of appetite, tiredness, sweating, or yawning may occur. If any of these effects persist or
worsen, tell your doctor promptly. Remember that your doctor has prescribed this medication because he or she has judged that the benefit to you is greater than the risk of side
effects. Many people using this medication do not have serious side effects. Tell your doctor right away if any of these unlikely but serious side effects occur: unusual or severe
mental/mood changes (such as agitation, unusual high energy/excitement, thoughts of suicide), easy bruising/bleeding, muscle weakness/spasm, shakiness (tremor), decreased
interest in sex, changes in sexual ability, unusual weight loss. Get medical help right away if you have any very serious side effects, including: bloody/black/tarry stoals, vomit that loc
like coffee grounds, fast/irregular heartbeat, fainting, seizures, signs of kidney problems (such as change In the amount of urine), eye pain/swelling/redness, widened pupils, vision
changes (such as seeing rainbows around lights at night, blurred vision). If you have diabetes, fluoxetine may affect your blood sugar levels. Monitor your blood sugar regularly and
share the results with your doctor. Your doctor may need to adjust your medication, diet, and exercise when you start or stop fluoxetine. This medication may increase serotonin and
rarely Cause a very serious condition called serotonin syndrome/toxicity. The risk increases if you are also taking other drugs that increase serotonin, so tell your doctor or pharmacist
of all the drugs you take (see Drug Interactions section). Get medical help right away if you develop some of the following symptoms: fast heartbeat, hallucinations, loss of
coordination, severe dizziness, severe nausea/vomiting/diarrhea, twitching muscles, unexplained fever, unusual agitation/restlessness. Rarely, males may have a painful or prolonged
erection lasting 4 or more hours. If this occurs, stop using this drug and get medical help right away, or permanent problems could occur. A very serious allergic reaction to this drug
rare. However, get medical help right away if you notice any symptoms of a serious allergic reaction, including: rash, itching/swelling (especially of the face/tongue/throat), severe
dizziness, trouble breathing. This is not a complete list of possible side effects. If you notice other effects not listed above, contact your doctor or pharmacist. In the US - Call your
doctor for medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088 or at www.fda.gov/medwatch. In Canada - Call your doctor for medical advice
about side effects. You may report side effects to Health Canada at 1-866-234-2345.

PRECAUTIONS:

Before taking fluoxetine, tell your doctor or pharmacist if you are allergic to it; or if you have any other allergies. This product may contain inactive ingredients, which can cause allerc
reactions or other problems. Talk to your pharmacist for more details. Before using this medication, tell your doctor or pharmacist your medical history, especially of: personal or fam
history of bipolar/manic-depressive disorder, personal or family history of suicide attempts, liver problems, diabetes, low sodium in the blood (such as may occur while taking "water
pills" - diuretics), severe loss of body water (dehydration), seizures, stomach/intestinal ulcers, personal or family history of glaucoma (angle-closure type). This drug may make you
dizzy or drowsy. Do not drive, use machinery, or do any activity that requires alertness until you are sure you can perform such activities safely. Avoid alcoholic beverages. Fluoxetine
may cause a condition that affects the heart rhythm (QT prolongation). QT prolongation can rarely cause serious (rarely fatal) fast/irregular heartbeat and other symptoms (such as
severe dizziness, fainting) that need medical attention right away. The risk of QT prolongation may be increased if you have certain medical conditions or are taking other drugs that
may cause QT prolongation. Before using fluoxetine, tell your doctor or pharmacist of all the drugs you take and if you have any of the following conditions: certain heart problems
(heart failure, slow heartbeat, QT prolongation in the EKG), family history of certain heart problems (QT prolongation in the EKG, sudden cardiac death). Low levels of potassium or
magnesium in the blood may also increase your risk of QT prolongation. This risk may increase if you use certain drugs (such as diuretics/"Wwater pills") or if you have conditions such
severe sweating, diarrhea, or vomiting. Talk to your doctor about using this medication safely. The liquid form of this medication contains alcohol. Caution is advised if you have
diabetes, alcohol dependence, or liver disease. Some medications (such as metronidazole, disulfiram) can cause a serious reaction when combined with alcohol. Ask your doctor or
pharmacist about using this product safely. Before having surgery, tell your doctor or dentist about all the products you use (including prescription drugs, nonprescription drugs, and
herbal products). Older adults may be more sensitive to the side effects of this drug, especially bleeding and QT prolongation (see above). Older adults may also be more likely to
develop low sodium in the blood, especially if they are taking “water pills" (diuretics). During pregnancy, this medication should be used only when clearly needed. It may harm an
unborn baby. Also, babies born to mothers who have used this drug during the last 3 months of pregnancy may rarely develop withdrawal symptoms such as feeding/breathing
difficulties, seizures, muscle stiffness, or constant crying. If you notice any of these symptoms in your newborn, tell the doctor promptly. Since untreated mental/mood problems (suc
as depression, panic attacks, obsessive compulsive disorder) can be a serious condition, do not stop taking this medication unless directed by your doctor. If you are planning
pregnancy, become pregnant, or think you may be pregnant, immediately discuss the benefits and risks of using this medication during pregnancy with your doctor. This drug may pz
into breast milk and could have undesirable effects on a nursing infant. Consult your doctor before breast-feeding.

DRUG INTERACTIONS:

Drug interactions may change how your medications work or increase your risk for serious side effects. This document does not contain all possible drug interactions. Keep a list of al
the products you use (including prescription/nonprescription drugs and herbal products) and share it with your doctor and pharmacist. Do not start, stop, or change the dosage of an.
medicines without your doctor's approval. Fluoxetine can stay in your body for many weeks after your last dose and may interact with many other medications. Before using any
medication, tell your doctor or pharmacist if you have taken fluoxetine in the previous 5 weeks. Some products that may interact with this drug include: drugs removed fram your bor
by certain liver enzymes including vinblastine, antiarrhythmics such as propafenone/flecainide, tricyclic antidepressants such as desipramine/imipramine, other drugs that can cause
bleeding/bruising including antiplatelet drugs such as clopidogrel, NSAIDs such as ibuprofen, "blood thinners" such as warfarin. Taking MAO inhibitors with his medication may cause j
serious (possibly fatal) drug interaction. Avoid taking MAO inhibitors (isocarboxazid, linezolid, methylene blue, moclobemide, phenelzine, procarbazine, rasagiline, selegiline,
tranylcypromine) during treatment with this medication. Most MAO inhibitors should also not be taken for 2 weeks before and at least 5 weeks after treatment with this medication. A
your doctor when to start or stop taking this medication, Many drugs besides fluoxetine may affect the heart rhythm (QT prolongation), including pimozide and thioridazine, among
others. Aspirin can increase the risk of bleeding when used with this medication. However, if your doctor has directed you to take low-dose aspirin for heart attack or stroke preventic
(usually at dosages of 81-325 milligrams a day), you should continue taking it unless your doctor instructs you otherwise. The risk of serotonin syndrome/toxicity increases if you are
also taking other drugs that increase serotonin. Examples include street drugs such as MDMA/"ecstasy," St. John's wort, certain antidepressants (including other SSRIs such as
citalopram/paroxetine, SNRIs such as duloxetine/venlafaxine), tryptophan, among others, The risk of serotonin syndrome/toxicity may be more likely when you start or increase the
dose of these drugs. Tell your doctor or pharmacist if you are taking other products that cause drowsiness including alcohol, antihistamines (such as cetirizine, diphenhydramine), dru
for sleep or anxiety (such as alprazolam, diazepam, zolpidem), muscle relaxants, and narcotic pain relievers (such as codeine). Check the labels on all your medicines (such as allergy
or cough-and-cold products) because they may contain ingredients that cause drowsiness. Ask your pharmacist about using those products safely, This medication may interfere with

 
 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 50 of 54 PagelD #:50
Union Health Service, Inc. (2E Fy N\A

 

Patient Education for BRENDA HERRON

 

Prescription #: 6438619 Dispense Date: 10/24/2019
Product: TRAZODONE HCL 50 MG TABLET Pharmacist: Minesh Kamani
Directions For Use: TAKE ONE TABLET BY MOUTH AT BEOTIME

 

TRAZODONE HCL 50 MG TABLET

eee
USES:

This medication is used to treat depression. It may help to improve your mood, appetite, and energy level as well as decrease anxiety and insomnia related to depression. Trazodone
works by helping to restore the balance of a certain natural chemical (serotonin) in the brain.

HOW TO USE:

Read the Medication Guide provided by your pharmacist before you start using trazodone and each time you get a refill. If you have any questions, consult your doctor or pharmacist.
Take this medication by mouth, usually once or twice daily after a meal or snack or as directed by your doctor. If drowsiness is a problem and you are taking 1 dose daily, take it at
bedtime. If you are taking 2 doses each day, it may help to take 1 of the doses at bedtime. Follow your doctor's directions carefully. Dosage is based on your medical condition and
response to treatment, To reduce your risk of side effects, your doctor may start you at a low dose and gradually increase your dose. Take this medication exactly as prescribed. Do
not increase your dose or take this medication more often than prescribed. Your condition will not improve any faster, and the risk of serious side effects may be increased. It is
important to continue taking this medication as prescribed even if you feel well. To help you remember, take it at the same time(s) each day. Do not stop taking this medication witho
consulting your doctor. Anxiety, agitation, and trouble sleeping can occur if the drug is suddenly stopped. It may take 2 to 4 weeks before you notice the full effects of this medication
Tell your doctor if your condition persists or worsens.

SIDE EFFECTS:

See also the Warning section. Nausea, vomiting, diarrhea, drowsiness, dizziness, tiredness, blurred vision, changes in weight, headache, muscle ache/pain, dry mouth, bad taste in the
mouth, stuffy nose, constipation, or change in sexual interest/ability may occur. If any of these effects persist or worsen, tell your doctor or pharmacist promptly. To relieve dry moutt
suck on (sugarless) hard candy or ice chips, chew (sugarless) gum, drink water, or use a saliva substitute, To reduce the risk of dizziness and lightheadedness, get up slowly when
rising from a sitting or lying position. Remember that your doctor has prescribed this medication because he or she has judged that the benefit to you is greater than the risk of side
effects. Many people using this medication do not have serious side effects. Tell your doctor right away if you have any serious side effects, including: shaking (tremors), nightmares,
ringing in the ears, problems urinating, blood in urine, signs of infection (e.g., fever, persistent sore throat), shortness of breath, stomach/abdominal pain. Get medical help right away
if you have any very serious side effects, including: chest/jaw/left arm pain, fainting, fast/irregular heartbeat, seizures, eye pain/swelling/redness, widened pupils, vision changes (sucl
as seeing rainbows around lights at night). This medication may increase serotonin and rarely cause a very serious condition called serotonin syndrome/toxicity. The risk increases if
you are also taking other drugs that increase serotonin, so tell your doctor or pharmacist of all the drugs you take (see Drug Interactions section). Get medical help right away if you
develop some of the following symptoms: fast heartbeat, hallucinations, loss of coordination, severe dizziness, severe nausea/vomiting/diarrhea, twitching muscles, unexplained fever,
unusual agitation/restlessness. For males, in the very unlikely event you have a painful or prolonged erection (priapism) lasting 4 or more hours, stop using this drug and seek
immediate medical attention, or permanent problems could occur. A very serious allergic reaction to this drug is rare. However, seek immediate medical attention if you notice any
symptoms of a serious allergic reaction, including: rash, itching/swelling (especially of the face/tongue/throat), severe dizziness, trouble breathing. This is not a complete list of possib
side effects. If you notice other effects not listed above, contact your doctor or pharmacist. In the US - Call your doctor for medical advice about side effects. You may report side

effects to FDA at 1-800-FDA-1088 or at www.fda.gov/medwatch. In Canada - Call your doctor for medical advice about side effects. You may report side effects to Health Canada at
1-866-234-2345.

PRECAUTIONS:

Before taking trazodone, tell your doctor or pharmacist if you are allergic to it; or to nefazodone; or if you have any other allergies. This product may contain inactive ingredients, whi:
can cause allergic reactions or other problems. Talk to your pharmacist for more details. Before using this medication, tell your doctor or pharmacist your medical history, especially ol
personal or family history of bipolar disorder, personal or family history of suicide attempts, heart disease (e.g., irregular heartbeat, heart attack), liver disease, kidney disease, blood
pressure problems, personal or family history of glaucoma (angle-closure type). This drug may make you dizzy or drowsy or cause blurred vision, Do not drive, use machinery, or do
any activity that requires alertness or clear vision until you are sure you can perform such activities safely. Limit alcoholic beverages. Trazodone may cause a condition that affects the
heart rhythm (QT prolongation). QT prolongation can rarely cause serious (rarely fatal) fast/irregular heartbeat and other symptoms (such as severe dizziness, fainting) that need
medical attention right away. The risk of QT prolongation may be increased if you have certain medical conditions or are taking other drugs that may cause QT prolongation. Before
using trazodone, tell your doctor or pharmacist of all the drugs you take and if you have any of the following conditions: certain heart problems (heart failure, slow heartbeat, QT
prolongation in the EKG), family history of certain heart problems (QT prolongation in the EKG, sudden cardiac death). Low levels of potassium or magnesium in the blood may also
increase your risk of QT prolongation. This risk may Increase if you use certain drugs (such as diuretics/"Wwater pills") or if you have conditions such as severe sweating, diarrhea, or
vomiting. Talk to your doctor about using trazodone safely. Before having surgery, tell your doctor or dentist about all the products you use (including prescription drugs,
nonprescription drugs, and herbal products). Older adults may be more sensitive to the side effects of this drug, especially drowsiness, dizziness, and QT prolongation (see above).
During pregnancy, this medication should be used only when clearly needed. Discuss the risks and benefits with your doctor. Since untreated mental/mood problems (such as
depression) can be a serious condition, do not stop taking this medication unless directed by your doctor. If you are planning pregnancy, become pregnant, or think you may be

pregnant, immediately discuss with your doctor the benefits and risks of using this medication during pregnancy. This medication passes into breast milk. Consult your doctor before
breast-feeding.

DRUG INTERACTIONS:

Drug interactions may change how your medications work or Increase your risk for serious side effects. This dacument does not contain all possible drug interactions. Keep a list of all
the products you use (including prescription/nonprescription drugs and herbal products) and share it with your doctor and pharmacist. Do not start, stop, or change the dosage of any
medicines without your doctor's approval. A product that may interact with this drug is: digoxin, Taking MAO inhibitors with this medication may cause a serious (possibly fatal) drug
interaction, Avoid taking MAO inhibitors (isocarboxazid, linezolid, methylene blue, moclobemide, phenelzine, procarbazine, rasagiline, selegiline, tranylcypromine) during treatment wit
this medication. Most MAO inhibitors should also not be taken for two weeks before and after treatment with this medication. Ask your doctor when to start or stop taking this
medication. Other medications can affect the removal of trazodone from your body, which may affect how trazodone works. Examples include azole antifungals (such as itraconazole,
ketoconazole), HIV protease inhibitors (such as ritonavir, indinavir), macrolide antibiotics (such as erythromycin), rifamycins (such as rifampin), drugs used to treat seizures (such as
phenytoin), among others. The risk of serotonin syndrome/toxicity increases if you are also taking other drugs that increase serotonin. Examples include street drugs such as
MDMA/"ecstasy," St. John's wort, certain antidepressants (including SSRIs such as fluoxetine/paroxetine, SNRIs such as duloxetine/venlafaxine), among others. The risk of serotonin
syndrome/toxicity may be more likely when you start or increase the dose of these drugs. Tell your doctor or pharmacist if you are taking other products that cause drowsiness
including alcohol, antihistamines (such as cetirizine, diphenhydramine), drugs for sleep or anxiety (such as alprazolam, diazepam, zolpidem), muscle relaxants, and narcotic pain
relievers (such as codeine). Check the labels on all your medicines (such as allergy or cough-and-cold products) because they may contain ingredients that cause drowsiness. Ask you
pharmacist about using those products safely.

NOTES:

Do not share this medication with others. Psychiatric and/or medical checkups (and laboratory tests) should be done periadically to monitor your progress and check for side effects.
Cansult your doctor for more details. Have your blood pressure and pulse checked regularly while taking this medication, Discuss with your doctor how to monitor your own blood
pressure and pulse.

MISSED DOSE:

If you miss a dose, take it as soon as you remember, If it is near the time of the next dose, skip the missed dose and resume your usual dosing schedule. Do not double the dose to
catch up.

STORAGE:

Store at room temperature away from light and moisture. Do nat store in the bathroom. Keep all medications away from children and pets. Do not flush medications down the toilet c
pour them into a drain unless instructed to do so. Properly discard this product when it Is expired or no longer needed. Consult your pharmacist or local waste disposal company.
Case: 1:19-cv-08051 Dooyrigit Healtif Service, Pricage 51 of 54 Page Ria

 

 

 

Patient Education for BRENDA HERRON

 

Prescription #; 6438619 Dispense Date: 12/2/2019
Product: TRAZODONE HCL 50 MG TABLET Pharmacist: Susan Brenic
Directions For Use: TAKE ONE TABLET BY MOUTH AT BEDTIME

 

TRAZODONE HCL 50 MG TABLET

 

USES:
This medication is used to treat depression. It may help to improve your mood, appetite, and energy level as well as decrease anxiety and insomnia related to depression. Trazodone

works by helping to restore the balance of a certain natural chemical (serotonin) in the brain,

HOW TO USE:
Read the Medication Guide provided by your pharmacist before you start using trazodone and each time you get a refill. If you have any questions, consult your doctor or pharmacist.

Take this medication by mouth, usually once or twice daily after a meal or snack or as directed by your doctor. If drowsiness is a problem and you are taking 1 dose daily, take it at
bedtime. If you are taking 2 doses each day, it may help to take 1 of the doses at bedtime. Follow your doctor's directions carefully. Dosage is based on your medical condition and
response to treatment. To reduce your risk of side effects, your doctor may start you at a low dose and gradually increase your dose. Take this medication exactly as prescribed. Do
not increase your dose or take this medication more often than prescribed. Your condition will not improve any faster, and the risk of serious side effects may be increased. It is
important to continue taking this medication as prescribed even if you feel well. To help you remember, take it at the same time(s) each day. Do not stop taking this medication witho
consulting your doctor. Anxiety, agitation, and trouble sleeping can occur if the drug is suddenly stopped. It may take 2 to 4 weeks before you notice the full effects of this medication
Tell your doctor if your condition persists or worsens.

SIDE EFFECTS:

See also the Warning section. Nausea, vomiting, diarrhea, drowsiness, dizziness, tiredness, blurred vision, changes In weight, headache, muscle ache/pain, dry mouth, bad taste in the
mouth, stuffy nose, constipation, or change in sexual interest/ability may occur. If any of these effects persist or worsen, tell your doctor or pharmacist promptly. To relieve dry mouth
suck on (sugarless) hard candy or ice chips, chew (sugarless) gum, drink water, or use a saliva substitute. To reduce the risk of dizziness and lightheadedness, get up slowly when
rising from a sitting or lying position. Remember that your doctor has prescribed this medication because he or she has judged that the benefit to you is greater than the risk of side
effects. Many people using this medication do not have serious side effects. Tell your doctor right away If you have any serious side effects, including: shaking (tremors), nightmares,
ringing in the ears, problems urinating, blood In urine, signs of infection (e.g., fever, persistent sore throat), shortness of breath, stomach/abdominal pain, Get medical help right away
\f you have any very serious side effects, including: chest/jaw/left arm pain, fainting, fast/Irregular heartbeat, seizures, eye pain/swelling/redness, widened pupils, vision changes (suc
as seeing rainbows around lights at night). This medication may increase serotonin and rarely cause a very serious condition called serotonin syndrome/toxicity. The risk increases if
you are also taking other drugs that increase serotonin, so tell your doctor or pharmacist of all the drugs you take (see Drug Interactions section). Get medical help right away if you
develop some of the following symptoms: fast heartbeat, hallucinations, loss of coordination, severe dizziness, severe nausea/vomiting/diarrhea, twitching muscles, unexplained fever,
unusual agitation/restlessness. For males, in the very unlikely event you have a painful or prolonged erection (priapism) lasting 4 or more hours, stop using this drug and seek
immediate medical attention, or permanent problems could occur. A very serious allergic reaction to this drug is rare, However, seek Immediate medical attention if you notice any
symptoms of a serious allergic reaction, including: rash, itching/swelling (especially of the face/tongue/throat), severe dizziness, trouble breathing. This is not a complete list of possib!
side effects. If you notice other effects not listed above, contact your doctor or pharmacist. In the US - Call your doctor for medical advice about side effects. You may report side
effects to FDA at 1-800-FDA-1088 or at www.fda.gov/medwatch. In Canada - Call your doctor for medical advice about side effects. You may report side effects to Health Canada at

1-866-234-2345.

PRECAUTIONS:

Before taking trazodone, tell your doctor or pharmacist if you are allergic to it; or to nefazodone; or if you have any other allergies. This product may contain inactive ingredients, whic
can cause allergic reactions or other problems, Talk to your pharmacist for more detalls. Before using this medication, tell your doctor or pharmacist your medical history, especially of:
personal or family history of bipolar disorder, personal or family history of suicide attempts, heart disease (e.g,, irregular heartbeat, heart attack), liver disease, kidney disease, blood
pressure problems, personal or family history of glaucoma (angle-closure type), This drug may make you dizzy or drowsy or cause blurred vision. Do not drive, use machinery, or do
any activity that requires alertness or clear vision until you are sure you can perform such activities safely, Limit alcoholic beverages. Trazodone may cause a condition that affects the
heart rhythm (QT prolongation). QT prolongation can rarely cause serious (rarely fatal) fast/irregular heartbeat and other symptoms (such as severe dizziness, fainting) that need
medical attention right away. The risk of QT prolongation may be increased if you have certain medical conditions or are taking other drugs that may cause QT prolongation. Before
using trazodone, tell your doctor or pharmacist of all the drugs you take and if you have any of the following conditions: certain heart problems (heart failure, slow heartbeat, QT
prolongation in the EKG), family history of certain heart problems (QT prolongation in the EKG, sudden cardiac death). Low levels of potassium or magnesium in the blood may also
increase your risk of QT prolongation. This risk may Increase if you use certain drugs (such as diuretics/"water pills") or if you have conditions such as severe sweating, diarrhea, or
vomiting. Talk to your doctor about using trazodone safely. Before having surgery, tell your doctor or dentist about all the products you use (including prescription drugs,
nonprescription drugs, and herbal products). Older adults may be more sensitive to the side effects of this drug, especially drowsiness, dizziness, and QT prolongation (see above).
During pregnancy, this medication should be used only when clearly needed. Discuss the risks and benefits with your doctor, Since untreated mental/mood problems (such as
depression) can be a serious condition, do not stop taking this medication unless directed by your doctor. If you are planning pregnancy, become pregnant, or think you may be
pregnant, immediately discuss with your doctor the benefits and risks of using this medication during pregnancy. This medication passes into breast milk. Consult your doctor before
breast-feeding.

DRUG INTERACTIONS:

Drug interactions may change how your medications work or increase your risk for serious side effects. This document does not contain all possible drug interactions. Keep a list of all
the products you use (including prescription/nonprescription drugs and herbal products) and share It with your doctor and pharmacist. Do not start, stop, or change the dosage of any
medicines without your doctor's approval. A product that may interact with this drug Is: digoxin. Taking MAO inhibitors with this medication may cause a serious (possibly fatal) drug
interaction. Avoid taking MAO inhibitors (isocarboxazid, linezolid, methylene blue, moclobemide, phenelzine, procarbazine, rasagiline, seleglline, tranyicypromine) during treatment with
this medication, Most MAO inhibitors should also not be taken for two weeks before and after treatment with this medication. Ask your doctor when to start or stop taking this
medication, Other medications can affect the removal of trazodone from your body, which may affect how trazodone works. Examples include azole antifungals (such as itraconazole,
ketoconazole), HIV protease inhibitors (such as ritonavir, indinavir), macrolide antibiotics (such as erythromycin), rifamycins (such as rifampin), drugs used to treat seizures (such as
phenytoin), among others. The risk of serotonin syndrome/toxicity increases if you are also taking other drugs that increase serotonin. Examples include street drugs such as
MDMA/"ecstasy," St. John's wort, certain antidepressants (including SSRIs such as fluoxetine/paroxetine, SNRIs such as duloxetine/venlafaxine), among others. The risk of serotonin
syndrome/toxicity may be more likely when you start or increase the dose of these drugs. Tell your doctor or pharmacist if you are taking other products that cause drowsiness
including alcohol, antihistamines (such as cetirizine, diphenhydramine), drugs for sleep or anxiety (such as alprazolam, diazepam, zolpidem), muscle relaxants, and narcotic pain
relievers (such as codeine). Check the labels on all your medicines (such as allergy or cough-and-cold products) because they may contain ingredients that cause drowsiness. Ask your

pharmacist about using those products safely.

NOTES:
Do not share this medication with others. Psychiatric and/or medical checkups (and laboratory tests) should be done periodically to monitor your progress and check for side effects.

Consult your doctor for more details. Have your blood pressure and pulse checked regularly while taking this medication. Discuss with your doctor how to monitor your own blood
pressure and pulse.

MISSED DOSE:
If you miss a dose, take it as soon as you remember, If it is near the time of the next dose, skip the missed dose and resume your usual dosing schedule. Do not double the dose to

catch up.

STORAGE:
Store at room temperature away from light and moisture. Do not store in the bathroom. Keep all medications away from children and pets. Do not flush medications down the toilet or

pour them into a drain unless instructed to do so. Properly discard this product when it is expired or no longer needed. Consult your pharmacist or local waste disposal company.

 
 

 

Case: 1:19-cv-08051 Doqyimien Health’ Serviee/ thease 52 Pee #:52
\\\

 

 

 

= = ——S
Patient Education for BRENDA HERRON
Prescription #: 6438621 Dispense Date: 12/2/2019
Product: FLUOXETINE HCL 20 MG CAPSULE Pharmacist: Susan Brenic

Directions For Use: TAKE ONE CAPSULE BY MOUTH DAILY

 

FLUOXETINE HCL 20 MG CAPSULE

 

USES;
Fluoxetine is used to treat depression, panic attacks, obsessive compulsive disorder, a certain eating disorder (bulimia), and a severe form of premenstrual syndrome (premenstrual

dysphoric disorder). This medication may improve your mood, sleep, appetite, and energy level and may help restore your interest in daily living. It may decrease fear, anxiety,
unwanted thoughts, and the number of panic attacks. It may also reduce the urge to perform repeated tasks (compulsions such as hand-washing, counting, and checking) that interfer
with daily living. Fluoxetine may lessen premenstrual symptoms such as irritability, increased appetite, and depression. It may decrease binging and purging behaviors in bulimia.

HOW TO USE:
Read the Medication Guide provided by your pharmacist before you start using fluoxetine and each time you get a refill, If you have any questions, ask your doctor or pharmacist. Take

this medication by mouth as directed by your doctor, usually once daily in the morning. If you are taking this medication twice a day, your doctor may direct you to take it in the
morning and at noon. If you are taking fluoxetine for premenstrual problems, your doctor may direct you to take it every day of the month or just for the 2 weeks before your period
through the first full day of your period. To help you remember, mark your calendar. If you are using the liquid form of this medication, measure the dose carefully using a special
measuring device/spoon. Do not use a household spoon because you may not get the correct dose. The dosage is based on your medical condition and response to treatment. To
reduce your risk of side effects, your doctor may direct you to start this medication at a low dose and gradually increase your dose, Follow your doctor's instructions carefully, Take this
medication regularly to get the most benefit from it. To help you remember, take it at the same time each day. It {s important to continue taking this medication as prescribed even if
you feel well. Do not stop taking this medication without first consulting your doctor. Some conditions may become worse when the drug is abruptly stopped. Your dose may need to
be gradually decreased. You should see some improvement in 1 to 2 weeks. It may take 4 to 5 weeks before you feel the full benefit. Tell your doctor if your condition does not
improve or if it worsens,

SIDE EFFECTS:

See also Warning section. Nausea, drowsiness, dizziness, anxiety, trouble sleeping, loss of appetite, tiredness, sweating, or yawning may occur. If any of these effects persist or
worsen, tell your doctor promptly. Remember that your doctor has prescribed this medication because he or she has judged that the benefit to you |s greater than the risk of side
effects. Many people using this medication do not have serious side effects. Tell your doctor right away if any of these unlikely but serious side effects occur: unusual or severe
mental/mood changes (such as agitation, unusual high energy/excitement, thoughts of suicide), easy bruising/bleeding, muscle weakness/spasm, shakiness (tremor), decreased
interest in sex, changes in sexual ability, unusual weight loss. Get medical help right away if you have any very serious side effects, Including: bloody/black/tarry stools, vomit that looks
like coffee grounds, fast/irregular heartbeat, fainting, selzures, signs of kidney problems (such as change in the amount of urine), eye pain/swelling/redness, widened pupils, vision
changes (such as seeing rainbows around lights at night, blurred vision). If you have diabetes, fluoxetine may affect your blood sugar levels. Monitor your blood sugar regularly and
share the results with your doctor. Your doctor may need to adjust your medication, diet, and exercise when you start or stop fluoxetine. This medication may increase serotonin and
rarely cause a very serious condition called serotonin syndrome/toxicity. The risk increases if you are also taking other drugs that Increase serotonin, so tell your doctor or pharmacist
of all the drugs you take (see Drug Interactions section). Get medical help right away if you develop some of the following symptoms: fast heartbeat, hallucinations, loss of
coordination, severe dizziness, severe nausea/vamiting/diarrhea, twitching muscles, unexplained fever, unusual agitation/restiessness. Rarely, males may have a painful or prolonged
erection lasting 4 or more hours. If this occurs, stop using this drug and get medical help right away, or permanent problems could occur. A very serious allergic reaction to this drug is
rare. However, get medical help right away if you notice any symptoms of a serious allergic reaction, including: rash, itching/swelling (especially of the face/tongue/throat), severe
dizziness, trouble breathing. This is not a complete list of possible side effects. If you notice other effects not listed above, contact your doctor or pharmacist. In the US - Call your
doctor for medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088 or at www.fda.gov/medwatch. In Canada - Call your doctor for medical advice
about side effects. You may report side effects to Health Canada at 1-866-234-2345.

PRECAUTIONS:
Before taking fluoxetine, tell your doctor or pharmacist if you are allergic to it; or if you have any other allergies. This product may contain inactive ingredients, which can cause allergic

reactions or other problems. Talk to your pharmacist for more details. Before using this medication, tell your doctor or pharmacist your medical history, especially of: personal or family
history of bipolar/manic-depressive disorder, personal or family history of suicide attempts, liver problems, diabetes, low sodium in the blood (such as may occur while taking "water
pills" - diuretics), severe loss of body water (dehydration), seizures, stomach/intestinal ulcers, personal or family history of glaucoma (angle-closure type), This drug may make you
dizzy or drowsy. Do not drive, use machinery, or do any activity that requires alertness until you are sure you can perform such activities safely. Avoid alcoholic beverages. Fluoxetine
may cause a condition that affects the heart rhythm (QT prolongation). QT prolongation can rarely cause serious (rarely fata!) fast/irregular heartbeat and other symptoms (such as
severe dizziness, fainting) that need medical attention right away. The risk of QT prolongation may be increased if you have certain medical conditions or are taking other drugs that
may cause QT prolongation, Before using fluoxetine, tell your doctor or pharmacist of all the drugs you take and If you have any of the following conditions: certain heart problems
(heart failure, slow heartbeat, QT prolongation in the EKG), family history of certain heart problems (QT prolongation in the EKG, sudden cardiac death). Low levels of potassium or
magnesium in the blood may also increase your risk of QT prolongation. This risk may increase if you use certain drugs (such as diuretics/"water pills") or If you have conditions such as
severe sweating, diarrhea, or vomiting, Talk to your doctor about using this medication safely. The liquid form of this medication contains alcohol. Caution is advised if you have
diabetes, alcohol dependence, or liver disease. Some medications (such as metronidazole, disulfiram) can cause a serious reaction when combined with alcohol. Ask your doctor or
pharmacist about using this product safely. Before having surgery, tell your doctor or dentist about all the products you use (including prescription drugs, nonprescription drugs, and
herbal products). Older adults may be more sensitive to the side effects of this drug, especially bleeding and QT prolongation (see above), Older adults may also be more likely to
develop low sodium in the blood, especially if they are taking "water pills" (diuretics). During pregnancy, this medication should be used only when clearly needed. It may harm an
unborn baby. Also, babies born to mothers who have used this drug during the last 3 months of pregnancy may rarely develop withdrawal symptoms such as feeding/breathing
difficulties, seizures, muscle stiffness, or constant crying. If you notice any of these symptoms in your newborn, tell the doctor promptly. Since untreated mental/moad problems (such
as depression, panic attacks, obsessive compulsive disorder) can be a serious condition, do not stop taking this medication unless directed by your doctor. If you are planning
pregnancy, become pregnant, or think you may be pregnant, immediately discuss the benefits and risks of using this medication during pregnancy with your doctor, This drug may pass
into breast milk and could have undesirable effects on a nursing infant. Consult your doctor before breast-feeding.

DRUG INTERACTIONS:
Drug interactions may change how your medications work or increase your risk for serious side effects. This document does not contain all possible drug interactions. Keep a list of all

the products you use (including prescription/nonprescription drugs and herbal products) and share it with your doctor and pharmacist. Do not start, stop, or change the dosage of any
medicines without your doctor's approval. Fluoxetine can stay in your body for many weeks after your last dose and may interact with many other medications. Before using any
medication, tell your doctor or pharmacist if you have taken fluoxetine in the previous 5 weeks. Some products that may interact with this drug include: drugs removed from your body
by certain liver enzymes including vinblastine, antiarrhythmics such as propafenone/flecainide, tricyclic antidepressants such as desipramine/imipramine, other drugs that can cause
bleeding/bruising including antiplatelet drugs such as clopidogrel, NSAIDs such as ibuprofen, "blood thinners" such as warfarin. Taking MAO inhibitors with his medication may cause a
serious (possibly fatal) drug interaction, Avoid taking MAO inhibitors (isocarboxazid, linezolid, methylene blue, moclobemide, phenelzine, procarbazine, rasagiline, selegiline,
tranyicypromine) during treatment with this medication. Most MAO inhibitors should also not be taken for 2 weeks before and at least 5 weeks after treatment with this medication. Ask
your doctor when to start or stop taking this medication. Many drugs besides fluoxetine may affect the heart rhythm (QT prolongation), including pimozide and thioridazine, among
others. Aspirin can increase the risk of bleeding when used with this medication. However, if your doctor has directed you to take low-dose aspirin for heart attack or stroke prevention
(usually at dosages of 81-325 milligrams a day), you should continue taking it unless your doctor instructs you otherwise. The risk of serotonin syndrome/toxicity increases if you are
also taking other drugs that increase serotonin, Examples include street drugs such as MDMA/"ecstasy," St. John's wort, certain antidepressants (including other SSRIs such as
citalopram/paroxetine, SNRIs such as duloxetine/venlafaxine), tryptophan, among others, The risk of serotonin syndrome/toxicity may be more likely when you start or Increase the
dose of these drugs. Tell your doctor or pharmacist if you are taking other products that cause drowsiness including alcohol, antihistamines (such as cetirizine, diphenhydramine), drugs
for sleep or anxiety (such as alprazolam, diazepam, zolpidem), muscle relaxants, and narcotic pain relievers (such as codeine). Check the labels on all your medicines (such as allergy
or cough-and-cold products) because they may contain ingredients that cause drowsiness. Ask your pharmacist about using those products safely. This medication may interfere with

 
 

Case: 1:19-cv-08051 Doqynant H ealtlf ervice, Ince?” 53 of 54 PagelD #:53

certain medical/laboratory tests (including brain scan for Parkinson's disease), possibly causing false test results. Make sure laboratory personne! and all your doctors know you use thi
drug.

NOTES:

Do not share this medication with others. Keep all regular medical and psychiatric appointments.

MISSED DOSE:

If you miss a dose, take it as soon as you remember. If it is near the time of the next dose, skip the missed dose and resume your usual dosing schedule. Do not double the dose to
catch up.

STORAGE:

Store at room temperature away from light and moisture. Do not store in the bathroom. Keep all medications away from children and pets. Do not flush medications down the toilet or
pour them into a drain unless instructed to do so. Properly discard this product when it is expired or no longer needed. Consult your pharmacist or local waste disposal company for
more details about how to safely discard your product.

 

 
 

Read

 

Case: 1:19-cv-08051 Document #: 1 Filed: 12/09/19 Page 54 of 54 PagelD #:54

Medication Guide
Antidepressant Medicines, Depression and
Other Serious Mental Illnesses, and
Suicidal Thoughts or Actions

the Medication Guide that comes with your or your family member's antidepressant medicine. This Medication

Guide is only about the risk of suicidal thoughts and actions with antidepressant medicines. Talk to your or your
family member's, healthcare provider about:

What

all risks and benefits of treatment with antidepressant medicines

all treatment choices for depression or other serious mental illness
is the most important information | should know about antidepressant medicines, depression and other

serious mental illnesses, and suicidal thoughts or actions?

1. Antidepressant medicines may increase suicidal thoughts and actions in some children,

teenagers, and young adults within the first few months of treatment.

2. Depression and other serious mental illnesses are the most important causes of suicidal thoughts

and actions. Some people may have a particularly high risk of having suicidal thoughts or actions.

These include people who have (or have a family history of) bipolar illness (also called manic-depressive

illness) or suicidal thoughts or actions,

3. How can | watch for and try to prevent suicidal thoughts and actions In myself or a family

member?

* Pay close attention to any changes, especially sudden changes, in mood, behaviors, thoughts, or
feelings. This is very important when an antidepressant medicine is started or when the dose is
changed.

e Call the healthcare provider right away to report new or sudden changes in mood, behavior, thoughts,
or feelings.

e Keep all follow-up visits with the healthcare provider as scheduled. Call the healthcare provider between
visits as needed, especially if you have concerns about symptoms.

Call a healthcare provider right away if you or your family member has any of the following symptoms,
especially if they are new, worse, or worry you:

°

What

thoughts about suicide or dying
attempts to commit suicide
new or worse depression
new or worse anxiety
feeling very agitated or restless
panic attacks
trouble sleeping (insomnia)
new or worse irritability
acting aggressive, being angry, or violent
acting on dangerous impulses
an extreme increase in activity and talking (mania)
other unusual changes in behavior or mood

else do | need to know about antidepressant medicines?
Never stop an antidepressant medicine without first talking to a healthcare provider. Stopping an
antidepressant medicine suddenly can cause other symptoms.
Antidepressants are medicines used to treat depression and other illnesses. It is important to discuss
all the risks of treating depression and also the risks of not treating it. Patients and their families or other
caregivers should discuss all treatment choices with the healthcare provider, not just the use of
antidepressants.
Antidepressant medicines have other side effects. Talk to the healthcare provider about the side effects
of the medicine prescribed for you or your family member.
Antidepressant medicines can interact with other medicines. Know all of the medicines that you or your
family member takes. Keep a list of all medicines to show the healthcare provider. Do not start new
medicines without first checking with your healthcare provider.
Not all antidepressant medicines prescribed for children are FDA approved for use in children. Talk
to your child's healthcare provider for more information.

This Medication Guide has been approved by the U.S. Food and Drug Administration for all antidepressants.
Call your doctor for medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088,

Revised: November 2008

 
